 PUBLIC SERVICE CO. OF OKLAHOMA (PSO) 487Public Service Company of Oklahoma (PSO) and In-ternational Brotherhood of Electrical Workers, Local Union 1002, AFLŒCIO.  Cases 17ŒCAŒ18967, 17ŒCAŒ18989, and 17ŒCAŒ19418 July 12, 2001 DECISION AND ORDER BY MEMBERS LIEBMAN, TRUESDALE, AND WALSH On October 30, 1998, Administrative Law Judge Clif-ford H. Anderson issued the attached decision.  The Re-spondent, the General Counsel, and the Union each sepa-rately filed exceptions along with a supporting brief.  The General Counsel additionally filed a brief in support of the judge™s decision. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions1 and briefs and has decided to affirm the judge™s rulings, findings,2 and conclusions as further discussed below and to adopt the recommended Order as modified and set forth in full below.3  Introduction As the judge discusses in his thoughtful opinion, this case grows out of the rapid evolution of the electrical power industry.  In that industry, as in others, deregula-tion and accelerating competition are placing enormous pressures on established labor-management relationships. For the institution of collective bargaining to succeed under these conditions, the process must be flexible.  It is not unreasonable for employers, faced with changing economic circumstances, to respond by seeking changes in the organization of the workplace or the design of work.  Here, however, the Respondent went far beyond what the law allowsŠand beyond what it should allowŠif meaningful collective bargaining is to be preserved.  Both at the bargaining table and away from it, the Re-spondent sought to eliminate the Union™s role as repre-sentative.  This was bad-faith bargaining.  We write to emphasize the key factors that compel that finding.                                                            1 The Respondent has requested oral argument.  The request is de-nied as the record, exceptions, and briefs adequately present the issues and the positions of the parties.   2 On July 27, 2000, the General Counsel filed a motion for permis-sion to withdraw from the consolidated complaint his allegation that the Respondent unlawfully discontinued the deduction of unit employees™ union dues, pursuant to a dues-checkoff provision in the parties™ collec-tive-bargaining agreement, upon the expiration of that contract.  The Union filed a motion in opposition, and the Respondent filed a joinder in the motion for permission to withdraw the allegation.  In his motion, the General Counsel cites Hacienda Resort Hotel, 331 NLRB 665 (2000), in which a Board majority reaffirmed well-established prece-dent that an employer™s obligation to continue a dues-checkoff ar-rangement expires with the contract that created the obligation.  We grant the General Counsel™s motion. 3 We have modified the judge™s recommended Order to reflect the appropriate injunctive language and to conform to the violations found.  We have attached a new notice that reflects these changes.   We therefore agree with the judge, for the reasons set forth by him and those set forth below, that the Respon-dent violated Section 8(a)(5) and (1) of the Act by failing to bargain in good faith with the Union for a successor collective-bargaining agreement.  The judge found that the Respondent unlawfully insisted on proposals that granted it unilateral control over virtually all significant terms and conditions of employment during the life of the contract, thereby leaving the Union and the employ-ees with far fewer rights than they would possess without any contract.  We have carefully reviewed the record evidence and find that it fully supports the judge™s find-ing.   Analytic Framework Section 8(d) of the Act defines the duty to bargain col-lectively as ﬁthe performance of the mutual obligation of the employer and the representative of the employees to meet at reasonable times and confer in good faith with respect to wages, hours, and other terms and conditions of employment . . . but such obligation does not compel either party to agree to a proposal or require the making of a concession.ﬂ Good-faith bargaining ﬁpresupposes a desire to reach ultimate agreement, to enter into a collec-tive bargaining contract.ﬂ  NLRB v. Insurance Agents™ Union, 361 U.S. 477, 485 (1960).   In determining whether a party has violated its statu-tory duty to bargain in good faith, the Board examines the totality of the party™s conduct, both at and away from the bargaining table.  See, e.g., Overnite Transportation Co., 296 NLRB 669, 671 (1989), enfd. 938 F.2d 815 (7th Cir. 1991); Atlanta Hilton & Tower, 271 NLRB 1600, 1603 (1984). From the context of an employer™s total conduct, it must be decided whether the employer is en-gaging in hard but lawful bargaining to achieve a con-tract that it considers desirable or is unlawfully endeavor-ing to frustrate the possibility of arriving at any agree-ment.  Id.  Although the Board does not evaluate whether particular proposals are acceptable or unacceptable, the Board will examine proposals when appropriate and con-sider whether, on the basis of objective factors, bargain-ing demands constitute evidence of bad-faith bargaining.  Reichhold Chemicals, 288 NLRB 69 (1988), affd. in relevant part 906 F.2d 719 (D.C. Cir. 1990), cert. denied 498 U.S. 1053 (1991).  An inference of bad-faith bar-gaining is appropriate when the employer™s proposals, taken as a whole, would leave the union and the employ-ees it represents with substantially fewer rights and less 334 NLRB No. 68  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 488protection than provided by law without a contract.
4  In 
such circumstances, the union is excluded from the par-
ticipation in the collective-bargaining process to which it 
is statutorily entitled, effectively stripping it of any 
meaningful method of repres
enting its members in deci-
sions affecting important conditions of employment and 

exposing the employer™s bad faith.  See 
A-1
 King Size 
Sandwiches, supra, 265 NLRB at 859 fn. 4.   
Finally, it is axiomatic that under the NLRA neither 
the Board nor the courts may 
compel concessions or oth-
erwise sit in judgment upon the substantive terms of col-
lective-bargaining agreements.  
NLRB v. American Na-
tional Insurance Co.
, 343 U.S. 395, 403Œ404 (1952).  

However, ﬁ[e]nforcement of 
the obligation to bargain 
collectively is crucial to the [NLRA] statutory scheme.ﬂ  

Id., at 402.   Our examination of the Respondent™s pro-
posals in this proceeding is thus not to determine their 
merits, but instead to determine whether in combination 
and by the manner proposed they evidence an intent not 
to reach agreement.  
Coastal Electric Cooperative
, 311 
NLRB 1126, 1127 (1993). 
Discussion 
From the outset of the negotiations, the Respondent 
made clear to the employees and the Union that it was 
determined to secure a contract that would allow it to 
make unilateral changes in terms and conditions of em-
ployment during the life of the agreement. There is no 

dispute that the Respondent throughout negotiations ad-
hered to this position.  The Respondent™s efforts in this 
regard culminated in its final bargaining proposal, which, 
as explained below, would have given the Respondent 
extraordinarily broad control over employee benefits and 
discipline and discharge, as well as including an exhaus-
tive management-rights clause. 
The final proposal denied the Union any role in estab-
lishing or maintaining employee benefit levels during the 
life of the contract.  Rather, the Respondent committed 
itself only to treating unit employees as it treated other, 
nonrepresented employees.  The final proposal permitted 
the Respondent to ﬁchang[e] 
from time to time for busi-
ness reasonsﬂ important employee benefits such as vaca-
tion days, holidays, medical insurance, leave time, and 
life, disability, and on-the-job accident insurance. ﬁBusi-
ness reasonsﬂ was defined in the Respondent™s final pro-
posal as including but not ﬁl
imited to costs, efficiency, 
                                                          
                                                           
4 A-1 King Size Sandwiches, 
265 NLRB 850, 859Œ861 (1982), enfd. 
732 F.2d 872, 877 (11th Cir. 1984), cert. denied 469 U.S. 1035 (1984); 
NLRB v. Johnson Mfg. Co. of Lubbock, 
458 F.2d 453, 455 (5th Cir. 
1972); 
Eastern Maine Medical Center
, 658 F.2d 1, 12 (1st Cir. 1981), 
enfg. 253 NLRB 224, 246 (1980); 
South Carolina Baptist Ministries
, 310 NLRB 156, 157 (1993).  See 
Logemann Bros. Co.
, 298 NLRB 
1018, 1021 (1990). 
technology, skills, experience, or to beat competition and 
gain new or hold existing customers.ﬂ  The judge cor-
rectly observed that the broad ﬁbusiness reasonsﬂ re-
quirement, vested in the Respondent™s sole discretion, in 
no way diminished the Respondent™s unilateral control of 
employee benefits.  
Similarly, the Respondent™s final proposal regarding 
discipline and discharge sought to retain essentially un-

fettered control over these topics.  It provided that: 
 Employees may be disciplined and/or discharged by 

the Employer for just cause which shall be defined as 
proof that the employee knowingly did the act for 
which he was disciplined, or otherwise renders the em-
ployee unfit for duty. 
 This expansive definition of ﬁjust causeﬂ provides virtually 

no limitation on disciplinary action imposed by the Respon-
dent.  Further, the Respondent™s proposal effectively fore-
closed meaningful arbitral revi
ew by providing that the ﬁar-
bitrator may adjust the penalty 
only
 if the Union is able to 
prove that the Employer™s decision was arbitrary and capri-

cious, and not taken for the reasons and the facts stated.ﬂ 
(Emphasis added.) 
Lastly, the Respondent™s final proposal included an 
exhaustively broad management-rights clause.
5  The 
clause granted the Responde
nt the exclusive right to, 
inter alia: 
 Schedule employees, their work times, locations 
and assignments; 
Change job assignments, and create new or 

ﬁblendedﬂ positions which represent a mix of old 
unit positions or completely new unit jobs and 
work; 
Set and change performance criteria and standards 
to be used as measurement for the performance 
evaluation of employees, and based on such em-
ployment evaluation, assign, promote, demote, 
transfer, or lay off employees pursuant to business 
reasons; 
Assign supervisors or other nonclassified employ-
ees to perform any bargaining unit work as the Re-
spondent determines necessary (but this right shall 
not be used to permanently supplant regular classi-
fied employees); 
Develop, post, use, modify, and enforce a set of 
company rules, such as but not limited to working 
and safety rules; 
 5 The clause is quoted in full in the judge™s decision.   
 PUBLIC SERVICE CO. OF OKLAHOMA (PSO) 489Transfer, contract, or subcontract work, in whole 
or in part, to another employer or employers with-
out restriction for business reasons; 
Consolidate or move working crews between the 
Respondent and others, establish, create, or con-
solidate any work, work crews, or jobs perma-
nently or on a temporary basis, and create new po-
sitions or eliminate existing positions; 
For business reasons, create work, abolish work, 
leave it the same, consolidate, transfer, idle, or 
downsize; 
Select the equipment and processes to be used by 
employees including the introduction of new tech-
nologies which may or may not change the 
method of work or otherwise require permanent 
changes to the workplace and retraining or cross-
training; and 
For business reasons, provide employees premium 
pay or a bonus above the wage rates specified in 
the agreement and to determine whether these 
shall be given, retained, modified or eliminated. 
 The Respondent™s final proposals, as summarized 
above, establish that it insisted on unilateral control to 
change virtually all significant terms and conditions of 
employment of unit employees during the life of the con-
tract.  It sought discretion over hours, a major component 
of wage rates, and benefits, clearly the most basic terms 
for bargaining, as well as discharge, discipline, layoffs, 

subcontracting, assignment of unit work to supervisors, 
work and safety rules, transfers, demotions, employee 
qualifications, and elimination of unit work
all manda-
tory subjects of bargaining.  The Respondent™s insistence 
that the Union relinquish th
e employees™ statutory right 
to bargain over these actions was coupled with a no-
strike provision relinquishing the Union™s right to protest 
such employer changes; an
d the no-strike agreement it-
self was coupled with a virtually meaningless arbitration 
provision.  These proposals taken as a whole required the 
Union to cede substantially all of its representational 
function, and would have so damaged the Union™s ability 
to function as the employees™ bargaining representative 
that the Respondent could no
t seriously have expected meaningful collective bargaining.  
A-1 King Size Sand-
wiches, supra, 265 NLRB at 860; 
Wright Motors, 237 NLRB 570, 575Œ576 (1978), enfd. in relevant part 603 

F.2d 604 (7th Cir. 1979).   
Nor is the Respondent™s insistence on retaining unilat-
eral control of bargainable subjects diminished by the 
Respondent™s ﬁimpact bargainingﬂ proposal.  The Re-
spondent™s final proposal would have subjected a few of 
the above terms of employment to impact bargaining, 
defined as ﬁonly an attempt between the Union and the 

Employer to reach accord, an
d shall not include ‚decision 
bargaining.™ﬂ  The impact bargaining procedure permit-

ted the Respondent to implement unilateral action, in-
cluding wage rates and job assignments for newly cre-
ated positions.  These newly implemented terms were 
merely subject thereafter
 to a 45-day period to reach 
accord, and ﬁ[s]hould no agre
ement be reached, the Em-
ployer may implement its last offer which shall then be-
come part of the [contract] until the next negotiations 
which the matter can be reopened.ﬂ  The judge correctly 
found that the Respondent™s impact bargaining proposal 
afforded the Union no right to traditional bargaining in a 
statutory sense, but rather limited it to a narrowly defined 
post-event consultation procedure at the conclusion of 

which the Respondent™s previously implemented changes 
became permanent for the life 
of the contract.  As the 
judge found, the impact bargaining proposal ﬁdid not in 
fact realistically limit the 
Respondent™s power to act uni-
laterally and gave the Union no real power akin to the 
rights it had under the Act.ﬂ   
Indeed, the conclusion is inescapable that the Respon-
dent™s proposals, if accepted, would have left the Union 

and the employees with substantially fewer rights and 
protection than they would have had without any contract 
at all.  Without a contract, the Union would have retained 
the statutory right to prior notice and bargaining over 
changes or modifications in terms and conditions of em-
ployment, and it would have retained the right to strike in 
protest of such actions.  The Respondent, however, in-
sisted that the Union relinquish its statutory right to bar-
gain before the Respondent c
ould effectuate changes in 
working conditions, as well as relinquishing the right to 

strike.  The Union, therefore, could do just as well with 
no contract at all. 
Radisson Plaza Minneapolis, 
supra, 
307 NLRB 94, 95 (1992), affd. 987 F.2d 1376 (8th Cir. 
1993); 
A-1 King
 Size Sandwiches, supra, 732 F.2d at 877.  
In sum, the Respondent™s proposal in this case ap-
proached what one court has described as the ﬁparadigm 
management functions clause ‚evading™ the employer™s 
collective bargaining duty[,]ﬂ in which a collective-

bargaining agreement ﬁwould ha
ve just three clauses: (1) 
union recognition, (2) the employer™s discretion over all 

terms, and (3) a no-strike clause.ﬂ  
McClatchy Newspa-
pers, Inc. v. NLRB
, 131 F.3d 1026, 1034 (D.C. Cir. 
1997), cert. denied 524 U.S. 937 (1998).  Such a pro-
posal demonstrates bad faith. 
The Respondent™s conduct away from the bargaining 
table confirms that it was focused more intently on 

eliminating its bargaining obligation to the Union than on 
successfully negotiating a co
llective-bargaining agree-
ment.  Approximately halfway through the parties™ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 490course of bargaining, the Re
spondent sent an electronic 
mail communication to all unit employees, soliciting 
them to notify the Respondent that they no longer wished 
to be represented by the Unio
n.  The aim was to enable 
the Respondent to obtain a 
decertification election to 
remove the Union as collec
tive-bargaining representa-
tive.  The judge found that this conduct violated Section 
8(a)(1) of the Act, and the Respondent has not excepted 
to the judge™s finding.  The Respondent™s unlawful so-
licitation supports the judge™s finding of bad-faith bar-
gaining, by establishing a desire to eliminate the Union™s 
role as collective-bargaining representative of unit em-
ployees. 
CONCLUSION 
The judge™s finding that the Respondent sought to re-
tain unilateral control over virtually every significant 
aspect of the employment relationship is fully supported 
by the record evidence.  
We accordingly find that the 
Respondent failed to bargain in good faith in violation of 
Section 8(a)(5) and (1) of the Act by insisting as a price 
for any collective-bargaining 
agreement that its employ-
ees give up their statutory rights to be properly repre-
sented by the Union. 
NLRB v. Johnson Mfg. Co. of Lub-
bock, 
supra, 458 F.2d at 455. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified and set forth in full below and orders that the 
Respondent, Public Service Company of Oklahoma, 
Tulsa, Oklahoma, its officers, agents, successors, and 

assigns, shall  
1. Cease and desist from 
(a) Sending electronic mail communications to its unit 
employees soliciting them to notify the Respondent that 

they no longer wish to be represented by the Union. 
(b) Refusing to bargain collectively and in good faith 
with the International Brotherhood of Electrical Workers, 

Local Union 1002, AFLŒCIO (the Union) concerning 
rates of pay, hours of employment, and other terms and 
conditions of employment.  
(c) Bargaining in bad faith with the Union by imple-
menting portions of its final contract offer to the Union 
without the agreement of the Union and at a time when 
the parties were not at a valid impasse in bargaining. 
(d) In any like or related manner interfering with, re-
straining, or coercing its em
ployees in the exercise of 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Upon request, bargain 
collectively and in good 
faith concerning rates of pay, hours of employment, and 
other terms and conditions of employment with the 
above-named Union as the exclusive bargaining repre-
sentative of its employees in
 the following appropriate 
unit, and embody in a signed agreement any understand-
ing reached.   
 All outside construction and maintenance employees 
who work on the Respondent™s property and power 
generation employees in operations and in construction 
and maintenance, excluding clerical employees, super-
visory employees and guards. 
 (b) At the Union™s request, restore the unit employees™ 
terms and conditions of employment as they existed be-

fore the Respondent™s improper unilateral changes on 
and after December 1996 and maintain those conditions, 
unless and until the Respondent either reaches agreement 
with the Union respecting proposed changes or properly 
implements its proposal following a valid impasse in 
bargaining. 
(c) Make unit employees whole, with interest, for any 
and all losses they incurred by virtue of the Respondent™s 

unlawful unilateral changes in employees™ terms and 
conditions of employment on and after December 1996. 
(d) Preserve and, within 14 days of a request, make 
available to the Board or its
 agents for examination and 
copying, all payroll records, 
social security payment re-
cords, timecards, personnel r
ecords and reports, and all 
other records, including an electronic copy of the records 
if stored in electronic form
, necessary to analyze the 
amount of backpay due under the terms of this Order. 
(e) Within 14 days after service by the Region, post at 
its Tulsa, Oklahoma facility and other facilities at which 
unit employees are regularly employed, copies of the 
attached notice marked ﬁAppendix.ﬂ
6  Copies of the no-
tice, on forms provided by the Regional Director, in Eng-
lish and such other languages as the Regional Director 
determines are necessary to fully communicate with em-
ployees, after being signed by the Respondent™s author-
ized representative, shall be posted by the Respondent 
and maintained for 60 consecutive days in conspicuous 

places, including all places where notices to employees 
are customarily posted.  Reasonable steps shall be taken 
by the Respondent to ensure that the notices are not al-
tered, defaced, or covered by other material.  In the event 
that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facility 

involved in these proceedings, the Respondent shall du-
                                                          
 6 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ  
 PUBLIC SERVICE CO. OF OKLAHOMA (PSO) 491plicate and mail, at its own expense, a copy of the notice 
to all current and former employees employed by the 
Respondent at any time during or after the 1996 bargain-
ing had commenced.  The Respondent shall also dis-
seminate, on the first day of notice posting as required 
herein, a copy of this notice in electronic fashion on the 
same basis and to the same group or class of employees 

as were sent the PROF in October 1996 found to violate 
Section 8(a)(1) of the Act. 
(f) Within 21 days after service by the Region, file with the Regional Director a sworn 
certification of a responsible official on a form provided by the Region attesting to the steps 
that the Respondent has taken to comply. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice, and E-mail a PROF copy of 
this notice to employees. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT send electronic mail communications 
to our unit employees soliciting them to notify us that 
they no longer wish to be represented by the Union. 
WE WILL NOT refuse to bargain collectively and in 
good faith with the International Brotherhood of Electri-
cal Workers, Local Union 10
02, AFLŒCIO (the Union) 
concerning rates of pay, hours of employment, and other 
terms and conditions of employment. 
WE WILL NOT bargain in bad faith with the Union by implementing portions of our 
final contract offer to the Union without the agreement of the Union and at a time when the 
parties were not at a valid impasse in bargaining. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you 
in the exercise of rights 
guaranteed you by Section 7 of the Act. 
WE WILL, on request, bargain collectively and in 
good faith concerning rates of pay, hours of employment, 
and other terms and conditions of employment with the 
above-named Union as the exclusive bargaining repre-
sentative of our employees 
in the following appropriate 
unit, and embody in a signed agreement any understand-
ing reached. 
 All outside construction and maintenance employees 

who work on our property and power generation em-
ployees in operations and in construction and mainte-
nance, excluding clerical employees, supervisory em-
ployees and guards. 
 WE WILL, at the Union™s request, restore our unit 
employees™ terms and conditions of employment as they 
existed before our improper unilateral changes on and 
after December 1996 and WE WILL maintain those con-
ditions, unless and until we either reach agreement with 
the Union respecting proposed changes or we properly 
implement our proposal following a valid impasse in 
bargaining. 
WE WILL make unit employees whole, with interest, 
for any and all losses they incurred by virtue of our im-

proper changes in employees™ terms and conditions of 
employment on and after December 1996. 
 PUBLIC SERVICE COMPANY OF 
OKLAHOMA 
 Francis A. Molenda, Esq., 
for the General Counsel. 
Lynn Paul Mattson and Michael C. Redmon, Esqs. (Doerner, 
Saunders, Daniel & Anderson), 
of Tulsa, Oklahoma, for the 
Respondent. Duane R. Nordick and 
Jon B. Gardner, 
International Represen-
tatives, of the International Brotherhood of Electrical 
Workers, AFLŒCIO,
 of Fort Worth, Texas, and Wichita, 
Kansas, for the Charging Party. 
DECISION STATEMENT OF THE CASE 
CLIFFORD H. ANDERSON, Admi
nistrative Law Judge.  I 
heard the above-captioned consolidated case in Tulsa, Okla-
homa, in 9 days of trial during March 1998.  Posthearing briefs 
were due on July 17, 1998.  The matter arose as follows.  On 
January 23, 1997, the Internatio
nal Brotherhood of Electrical 
Workers, Local Union 1002, AF
LŒCIO (the Union) filed a 
charge docketed as Case 17ŒCAŒ18967 against Public Service 
Company of Oklahoma (the Respondent).  The Union filed a 
second charge against the Respondent docketed as Case 17Œ
CAŒ18967 on January 23, 1997, and a third charge against the 
Respondent docketed as Case 17ŒCAŒ19418 amended on De-
cember 19, 1997.  The Regional Director for Region 17 of the 

National Labor Relations Board i
ssued an original order con-
solidating cases, consolidated complaint, and notice of hearing 

on September 26, 1997, addressing 
the first two cases and an 
order further consolidating cases, second consolidated com-plaint, and notice of hearing on December 31, 1997, consolidat-
ing all three cases.  
In essence, the consolidated
 complaint alleges the Respon-
dent violated Section 8(a)(1) of the National Labor Relations 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 492Act (the Act) by interfering with
, restraining, and coercing its 
employees in the exercise of their Section 7 rights by issuing an 
e-mail communication to its employees. The complaint further 
alleges that the Respondent violated Section 8(a)(5) and (1) of 
the Act by ceasing to deduct 
dues payments from employees™ 
pay, pursuant to a dues-checkoff provision in the expired col-

lective-bargaining agreement between the parties.  Finally, the 
complaint alleges that the Respo
ndent violated Section 8(a)(5) 
and (1) of the Act by engaging in bad-faith bargaining with the 

Union and improperly implemen
ting changes in represented 
employees terms and condi
tions of employment. 
FINDINGS OF FACT 
All parties were given full opport
unity to participate at the 
hearing, to introduce relevant evidence, to call, examine and 
cross-examine witnesses, to argue orally, and to file 
posthearing briefs. 
On the entire record, including helpful briefs from the Gen-
eral Counsel, the Union, and the Respondent and from my ob-
servation of the witnesses and 
their demeanor, I make the fol-
lowing  FINDINGS OF FACT
1 I.  JURISDICTION 
The Respondent has, at all times material, been a public util-
ity with an office and place of
 business in Tulsa, Oklahoma, 
and other locations throughout the State of Oklahoma, where it 
is engaged in the business of provi
ding electricity to customers.  
The Respondent, during the course of these operations, annu-
ally purchases and receives goods and services valued in excess 
of $50,000 directly from sources outside the State of Okla-
homa. The complaint alleges and the answer admits, and based on 
the above commerce facts I find, the Respondent has at all 
times material been an employer engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act. 
II.  LABOR ORGANIZATION 
The Union is a labor organization within the meaning of Sec-
tion 2(5) of the Act. 
III.  THE ALLEGED UNFAIR LABOR PRACTICES 
A.  The Nature of the Unfair
 Labor Practice Allegations of the Complaint 
The counsel for General Couns
el™s allegations revolve 
around the parties collective bargai
ning in the latter part of 
1996 for a new contract to replace the former contract which 
was expiring by its terms at midnight on September 30, 1996, 
and the Respondent™s actions during that process.  More par-ticularly, the complaint alleges that the Respondent bargained 

in bad faith during these negotiations by insisting as a condition 
                                                          
 1As a result of the pleadings and the stipulations of counsel at the 
trial, there were few disputes of fact regarding collateral matters.  Fur-
ther, the great bulk of the detailed evidence introduced respecting the 
mechanics and substance of collective bargaining was not in essential 
dispute.  Where not otherwise noted, the findings are based on the 
pleadings, the stipulations of c
ounsel, or unchallenged credible docu-
mentary, and testimonial evidence. 
of reaching any collective-bargaining agreement that the Union 
agree to language in the contract that would give the Respon-
dent unilateral control over ma
ny terms and conditions of em-
ployment and, further, refused to consider the Union™s propos-
als which contained portions of language from the previous 
collective-bargaining agreement.  The General Counsel™s com-
plaint also alleges that the Re
spondent™s unilateral implementa-
tion of certain portions of its final offer on December 29, 1996, 
violated the Act.  The Respondent avers that its bargaining was 
not in violation of the Act, that the Union™s conduct was itself 
improper and that its implementati
on of certain parts of its offer 
were legitimate and followed
 an impasse in bargaining. 
The complaint also alleges that the Respondent™s stopped 
deducting unit employees™  uni
on dues upon the expiration of 
the contract in violation of the 
Act.  Finally, the General Coun-
sel contend a communication from the Respondent to employ-
ees on October 14, 1996, also violated Section 8(a)(5) the Act. 
The bad-faith bargaining and unilateral change allegations 
and the Respondent™s response put in issue the entire course of 
negotiations in the relevant period as well as the larger context 
of that bargaining.  The wider or overall context and pattern of 
the bargaining as well as the speci
fics of day-to-day bargaining 
will therefore be discussed in some detail, infra. The question 

of whether the 1995Œ1996 contract
™s dues-deduction provisions survived its expiration is a separate issue that is best considered 

apart from the more general bargaining analysis.  Also to be 
considered separately, infra, is the issue whether the October 
14, 1996 communication by the Respondent to its employees 
violated the Act.  
B.  Events 
1.  Background 
The national and international 
generation, transmission, and 
distribution of electrical power
Šthe power industryŠhas been 
rapidly evolving in recent times a
nd is expected to continue to 
evolve in the future.  Public 
ownership or extensive regulation 
of power utilities is giving way, at various rates, in various 
ways and in various forms, to a growing trend toward private 
ownership and deregulation.  The industry has been experienc-
ing an increasing rate of merg
ers, acquisitions, and various 
other forms of restructuring which 
is fairly expected to continue 
in the future. The United States, primarily on a state-by-state 
basis and with similar variations 
in the rate of change and the 
nature of particular changes, is
 also experiencing deregulation, 
the onset of competition, and 
substantial and ongoing business 
enterprise adjustment.    
The Respondent is a public utility or, as the Respondent 
would characterize, a regulated
 electric monopoly doing busi-
ness throughout the State of Oklahoma and portions of the 
States of Arkansas, Louisiana, and Texas.  The Respondent is a 
wholly owned subsidiary of Central and Southwest Company, 
an entity owning other electric utilities in Arkansas, Louisiana 
and Texas including Southweste
rn Electric Power Company 
(SWEPCO).  Central and Southwest Company, as of the time 

of the hearing, was contemplati
ng a possible merger with other 
entities. 
The Respondent argued at length th
at international, national, 
regional, and Oklahoma State changes in the regulatory envi-
 PUBLIC SERVICE CO. OF OKLAHOMA (PSO) 493ronment, including associated areas such as antitrust law as 
well as changing markets and competitors, fairly contemplated 
in the future all required the Re
spondent to reevaluate its long-
standing role as a regulated electrical utility in the State of 
Oklahoma, its business structure 
and its costs of doing business 
including the costs of labor. 
The Respondent has had a collective-bargaining relationship 
with the Union
2 for almost half a century covering the follow-
ing bargaining unit: 
 All outside construction and maintenance employees who 
work on the Respondent™s property and power generation 
employees in operations and in
 construction and maintenance, 
excluding clerical employees,
 supervisory employees and 
guards. 
 Over the course of years and as successive co
llective-bargaining agreements have built upon 
one another, the contracts have
 become lengthy and complex incorporating side-agreements 
and settlements and implicitly incorporating such matters as arbitration awards and interpreta-
tions.  The most recent contract signed by the parties on October 1, 1995, and effective by its 
terms until September 30, 1996, runs to one hundred pages. 
2.  Bargaining for a new contract 
Throughout the last half of 1996, the parties regularly met in 
normal bargaining sessionsŠsome with the assistance of a 
mediator, conducted smaller group 
meetings in aid of bargain-ing and exchanged both correspondence and proposals outside 
the bargaining sessions themselves.    
There is no doubt that the Respondent approached the 1996 
bargaining with a determination to
 reorder its relationship with 
the Union. The Respondent™s 
brief at page 2 asserts: 
 Although the exact impact of full deregulation was unknown 
at the time bargaining began in July 1996, PSO could see the 
handwriting on the wall and made
 proposals designed to meet 
deregulation head on and to allow PSO to compete on the 
open market for both power and service.  PSO knew that its 
50-year-old collective-bargaining agreement, negotiated while 
PSO was a protected, regulate
d monopoly, would not give it 
the flexibility to meet market forces in the Summer of 1996.  

PSO appointed a negotiating committee to examine the op-
tions and to bargain for a more flexible agreement. 
. . . .  
Pursuant to the terms of [the expiring agreement], PSO ad-
vised the IBEW on July 1, 1996 that it was canceling the 
agreement, effective October 1, 1996.  At that time, PSO ex-
plained to the Union that it wanted the flexibility to meet free 
market competition.  PSO outlined the core concepts it be-
lieved necessary to meet the challenge of deregulation. 
 From the beginning the Respondent made its bargaining 
goals and intentions clear both to
 its employees and to the Un-
ion.  Thus, in a videotape pl
ayed both for employees and the 
Union at the beginning of negotiations, the Respondent™s presi-
dent and its labor relations representative asserted that the Re-
                                                          
 2 The Respondent in earlier times recognized three local unions 
which apparently became the current Union.  The Respondent™s sister 
company, SWEPCO, has a collective-bargaining relationship with a 
different local of the International Brotherhood of Electrical Workers, 
AFLŒCIO. spondent was determined to make
 substantial and fundamental 
changes in its contract with th
e Union.  These changes were 
designed to enhance flexibility 
and reduce costs and included, 
inter alia, stronger management-rights clause language which 
would allow the Respondent to 
make changes in terms and conditions of employment without
 midcontract negotiations or 
bargaining with the Union. 
The bargaining during the relevant period as to the funda-
mental matters in contest may be fairly characterized as never 
coming even to conceptual agreement between the parties.  
Substantial time was spent expl
oring positions and arguing over 
the differing approaches taken.  Very simply put, the Respon-
dent, although it modified its positions over time, kept to its 
strong desire to start anew respecting the contract and, to re-
serve to itself the right to unde
rtake unilateral changes in unit 
employees™ terms and conditions of employment during the life 
of the contract.  The Union at no time in the bargaining in 1996 
accepted these core values of 
the Respondent and/or acquiesced 
in the fundamental changes the Respondent sought. 
While the parties litigated the events of each individual 
meeting and there was some variance in the testimony of the 
various witnesses and bargaining notes, the negotiations includ-ing proposals, from a slightly mo
re distant perspective, were 
not in essential dispute.  In 
looking at the negotiations on a 
meeting by meeting basis, I am
 particularly mindful of the 
Board™s admonition in 
Logemann Bros. Co., 298 NLRB 1018, 
1021 (1990):   In addition to the Respondent™s proposals, the judge deter-
mined that its ﬁrecalcitrant pos
ture and bad-faith bargaining 
was demonstrated by certain statements of the Respondent™s 

negotiators at the bargaining tabl
e.  Although some statements 
by negotiating parties may show an intention not to bargain in 
good faith, the Board is especially careful not to throw back in 
a party™s face remarks made in the give-and-take atmosphere 
of collective bargaining.  ﬁTo le
nd too close an ear to the blus-
ter and banter of negotiations would frustrate the Acts strong 

policy of fostering free and open communications between 
the parties.ﬂ  
Allbritton Communications
, 271 NLRB 201, 206 
(1984), enfd. 766 F.2d 812 (3d Cir. 1985), cert. denied 474 

U.S. 1081 (1986). 
 Although I have considered the testimony and documentary 
evidence respecting the details of each bargaining session, I do 
not find it necessary or desirable to set forth these specifics nor 
to resolve the minor factual vari
ations regarding those events.  
Accordingly, save where specifically discussed below, the reci-
tation is limited to a presentation of the broader course of nego-
tiations and the specifics of the various offers and counteroffers 
at relevant times.  
On October 11, 1996, the Responde
nt™s labor relations repre-
sentative, Johnson, in a lengthy
 letter to union officials re-
viewed the Respondent™s efforts in bargaining to that point.  
The letter asserts in part: 
 We have engaged in collective bargaining since July 1, 1996.  
In meeting after meeting, the Company has emphasized the 
problem of deregulation and sought relief from the current 
collective bargaining areas:  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 4941.  Management Rights.  The Company has asked for 
and sought agreement on the notion that greater working 
flexibility by the members in the bargaining unit will be 
required in an era of deregulation.  This includes the ne-
cessity for training and cross-tr
aining, rapid flexibility in 
changing assignments and work
ing shifts, and the reality that jobs in this industry 
after deregulation may require 
consolidation, or perhaps the creation of entirely new clas-
sifications to meet the changing needs of technology and 
competition.  We have tried several different forms of 
proposed modification, explaini
ng repeatedly that awhile 
our goal is flexibility, we will listen to any proposal by 

you that provides an option to the Company proposals, but 
which would give us increased flexibility, a solid and reli-
able ﬁwaiverﬂ of some mid-
term bargaining obligations under the National Labor Relati
ons Act, and certainty of 
language that would avoid ﬁs
econd guessingﬂ by contract 
arbitrators.  Your only respons
e to date on these critical is-
sues has been to insist upon preservation of the old collec-
tive bargaining contract language, which uses an old style 
ﬁreserved rightsﬂ clause.  This
 style of management rights 
clause is insufficient under current NLRB case law.  Addi-

tionally, your proposal will not give us the flexibility we 
believe is necessary to function and survive in a deregu-
lated environment. 
In our view, you are both unwilling and unprepared to 
give us any of the relief in this are [sic] which we seek, 
and we are at deadlock. 
. . . . 5.  Seniority
.   As with earlier items, we have asked for 
a modification to the language
 in the current contract 
agreement which we believe is essential for operations in a 
deregulated environment, part
icularly where it is very 
likely that job classifications
 may be very different from 
those currently being utilized
, either because of competi-
tion or technology.  We need the unambiguous ability to 
put skills first and use seniority as a tie break.  You have 
offered nothing except a return to the old language with 
minor modifications.  We believe we are at deadlock on 
this issue also. 
6.  Benefits
.  We have asked for explicit language 
which would conform the benefits of PSO bargaining unit employees to nothing less (but nothing more) than the 
level of benefits enjoyed by other PSO employees.  PSO 
employee benefits are purchased with the buying power of 
the entire Central and South 
West system and we have 
heard nothing from your Union to persuade us that the unit 

employees should be granted or
 denied benefits any dif-
ferent from the other PSO employees. We can buy the 
benefits cheaper and better.  In the past we have always 
offered you the option of taking our cost and buying your 
own benefits.  That now seems foolish.  At this time, we 
want the absolute right to buy and change benefits so long 

as they are no less than those given to all [nonretired] PSO 
employees. 
. . . . We have repeatedly told you that we were, and remain 
willing, to consider any proposal that you make.  On the 
other hand, it has reached the point where discussion over 

issues which do not encompass the areas identified by 
PSO as crucial to our deregulated future, constitute valu-
able time wasted.  As an example, what in other years 

would be the absolutely paramo
unt issue, e.g. wages, be-
comes almost irrelevant to 
our current negotiations for a 
renewal agreement if we cannot reach an understanding on 
the concept that a deregulated environment may mean a 
complete and total reexamination of the classifications and 
work assignments being performed by all unit classifica-
tions, along with a restructuring that may necessitate the 
creation of entirely new cl
assifications and job assign-
ments as well as new wage rates during the term of this 
agreement.  Obviously, we hope this will not be necessary, 
but we have proposed a system which would obligate both 
of us to engage in good-faith bargaining as concerns any 
such restructuring, but which 
would ultimately allow us to 
restructure as we believe is necessary during the term of 
this contract should we be
 unable to reach agreement on 
the items subject to negotiation. . . 
. . . You must understand by this time that PSO will 
never agree to an old style co
llective bargaining contract 
that would lock us in to cost levels which competition 
could then use as the basis for predatory pricing which 
would guarantee us the loss of franchises and customer 
base.  Moreover, if we agree to an absolute fixed set of 
rates with no flexibility, cu
rrent NLRB law would not al-
low use to change even if it meant bankruptcy, and we will 
not agree to any contract where the ultimate decision for 
the entire Company is left solely in the hands of the Un-
ion. . . . We are aware that our proposal signals a venture into 
uncharted waters, and represents a staggering departure 
from 50 years of history.  There is no choice.  If we lock 
ourselves into a contract that does not allow for the reality 
of change, we would be doing all of our unit employees a 
horrible disservice, and guarantee
ing that at some point in 
the future they will be facing a loss of work because a 

competitor underbid our prices. 
 3.  The Respondent™s contract proposals in late 1996  
For purposes of evaluating the 
counsel for General Counsel™s contention that the Respondent sought ﬁlanguage in the contract 
that would give the Respondent
 unilateral control over many 
terms and conditions of employme
nt,ﬂ it is appropriate to ini-
tially examine the Respondent™s final offer.
3  Following nego-tiations on November 15, 1996, the Respondent by letter to the 

Union dated November 18, 1996, 
sent a modified contract pro-posal to the Union.4  This proposal (the Proposal) was the last 
                                                          
 3 The Respondent™s earlier contract proposals, while containing 
stronger yet similar language, were modified as will be discussed in 
part infra during the negotiations in response to complaints from the 
Union regarding the fair interpretation of the provisions of the propos-
als.    4   The proposal also gave the Uni
on the option to add certain retired 
employee coverages and, if employ
ee ratification occurred, allowed a 
carry over of the former contract™s agency shop language. 
 PUBLIC SERVICE CO. OF OKLAHOMA (PSO) 495made by the Respondent in the calendar year and parts of it 
were implemented at year™s e
nd as will be discussed infra. 
The Proposal™s article I, sectio
n 1. recognition clause in-
cludes footnote 1, which states in part: 
 [A]s a management right, the employer reserves the unilateral 

right to restructure itself as part of the management™s rights, 
and reform any portion of its business; this includes the 
merger, sale, consolidation, or splitting apart of any current 
portion of the operation.  Should this occur, the employer re-
serves the right to take appropriate action before the NLRB to 
resolve any disputes that may arise concerning representation 
or unit clarification.  Further, 
this clause shall in no way inter-
fere with the employees™, Union™s, or the employer™s rights 
under the NLRA, for example the right to seek clarification of 
the scope of the unit in a ﬁunit clarificationﬂ procedure.  Fi-
nally the employer agrees to engage in ﬁimpact bargainingﬂ  
(as defined in Article I, Section 2(c) upon notification to the 
Union of any such intended changes. 
 Article I, section 2, provides at subsection (A) 
for a contract duration of 2 years from the date 
of signing by both parties and at subsection (B
) for a work stoppage prohibition or no-strike/no-
lockout provisions. Article I, section 2, subsections (C), (D), and (E) provide: 
 (C)  Entirety of Agreement 
(Zipper Clause).  It is 
agreed that all subjects of bargaining which may arise after 
signing this agreement not otherwise expressly covered 
herein  (or as mandated by law)  are to be considered 
waived and settled, and neither party shall have any obli-
gation to bargain on such subjects for the duration of the 
Agreement.  Note:  The Company will agree to an obliga-
tion to engage in ﬁimpact bargainingﬂ  over the following 
issues: 
(1)  after the exercise of any significant manage-
ment rights set forth in footnote number one that 
changes wages, hours, or 
working conditions of em-ployment; 
(2)   any changes which will affect working condi-
tions as mandated by state or federal law such as 
new safety or other fede
ral or state regulations; 
 (D) ﬁImpact bargainingﬂ for purposes of the Agree-
ment mean only an attempt between the Union and the 

Employer to reach accord, and shall not include ﬁdecision 
bargaining.ﬂ  Where such bargaining occurs, it shall gen-
erally follow the procedure set forth in 3(C)(5) below.  
Management may set ﬁinterim
ﬂ terms or changes subject 
to the negotiations; 
(E)  The term ﬁbusiness reasonﬂ as used herein may 
include but shall not be limited to costs, efficiency, tech-

nology, skills, experience, or 
to beat competition and gain 
new or hold existing customers. 
 Article I, section 3, provides: 
 Section 3.  Management Rights 
(A)  The Union expressly re
cognizes that management 
alone has responsibility for the structure, operation and 
maintenance of its facilities, may select, schedule, hire, 
and assign the workforce, determine the work to be done 
and by which employees, and at what location as outlined 

herein. 
(B)  Any and all managerial 
rights, powers, or author-
ity not expressly abridged by this Agreement are retained 
by the Employer. 
(C)  Among the exclusive rights of the Employer are 
the examples listed below.  They shall include but are not 
limited to, the following: 
(1)  To determine the number of employees and 
training qualifications of the workforce, their work 
times, locations and assignmen
ts.  To set and/or amend 
standards of performance,
 training and operation for 
any piece of equipment or 
job assignment for business reasons. 
(2)  Set and change performance criteria and stan-
dards to be used as measurement for the hiring and 

performance evaluation of employees. 
(3)  Supervisors or other non-classified employees 
may perform any bargaining unit work, as the Com-
pany determines necessary, but this right shall not be 
used to permanently supplan
t regular classified em-
ployees. 
(4)  To develop, post, use, modify and enforce a set 
of company rules, such as but not limited to, working 
and safety rules. 
(5)  For business reasons to define the operational 
structure, the means, and method of operation, includ-
ing to right to create work, abolish work, leave it the 
same, consolidate, transfer, 
idle, or downsize, and to 
change job assignments.  The Company may modify 
positions to comply with the Disabilities Act require-
ments under law.  Any such actions. including the 
creation of new or ﬁblendedﬂ positions, which repre-
sent a mix of old unit positions or completely new unit 
jobs and work, shall require ﬁimpactﬂ bargaining as 
soon as practical to determine rates of pay and other 
issues.  However, during 
this negotiation process, 
management shall set an interim rate and job assign-
ment which shall be used while the work continues, 
and later be adjusted pursuant to the outcome of im-
pact bargaining.  Further,
 job titles may be changed 
unilaterally, so long as 
pay rates are unaffected. 
The parties shall have 45 ca
lendar days to attempt 
an accord where bargaining is obligated.  Should no 
agreement be reached, the Employer may implement 
its last offer which shall then become part of the 
Agreement until the next negotiations which the matter 
can be reopened. 
(6)  To judge, evaluate, and grade the working per-
formance of employees and, based on such decisions, 
assign, promote, demote, transfer, or lay off employees 
pursuant to business reasons.  Any such evaluation and 
grading of employees shall 
be job-related and cover 
those subjects against which the employee will be 

regularly evaluated.  These actions are not disciplinary, 
and this subparagraph shall 
not be confused with dis-
ciplinary issues as set forth in (7) below. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 496(7)  To suspend, discharge, or otherwise discipline employees for just cause.  This process may include 
mandatory referral to the Employer™s Employee Assis-
tance (ﬁEAPﬂ) within the gui
delines of that program. 
(8)  After notification to the Union and for business 
reasons, to provide to any 
employee or group of em-
ployees premium pay or a bonus (which may take any 

form) above the negotiated wage rates specified in this Agreement.  Such premiums or bonus shall not exceed 
30% of the annual base wage.  The Employer shall de-
termine whether these items shall be given, retained, 
modified or eliminated. 
(9)  To select and use the equipment, the processes, 
tools, machinery, and the like to be used by employees 
in their employment with the Employer.  This includes 
introduction of new technol
ogies which may or may 
not change the method of work or otherwise require 
permanent changes to the workplace and retraining or 
cross-training.  The Employer will engage in ﬁimpact 
bargainingﬂ over any such changes affecting employ-
ees after notice and upon request.  The Union will be 
notified of such changes as soon as practicable.  Such 
bargaining shall proceed as set forth in Article I, Sec-
tions 2 (D), and 3(C)(5) [quoted supra]. 
(10)  To transfer, contract or subcontract work, in 
whole or in part, to another employer or employers 
without restriction for business reasons. 
(11)  For business reasons, to transfer work to a 
sister company (or companies) in whole or in part, and 
also to consolidate or move working crews between 
this Employer and others, to
 establish, create, or con-
solidate any work, work crews, or jobs permanently or 
on a temporary basis, and to create new positions or 
eliminate existing positions.  
The Company agrees that 
ﬁpermanent changesﬂ under th
is clause require ﬁimpact 
bargainingﬂ (pursuant to the limitations set forth in Ar-

ticle I, Sections 2 (D), a
nd 3 (C)(5).  The work shall 
not be halted pe
nding negotiations. 
(12)  During states of emergency or outage, to take 
whatever steps are necessary to resolve the emergency 
or outage and return customers to normal service. 
(D)  The ordinary meaning of the words used shall 
govern when interpreting this clause. 
. . . . 
Section 7.  Grievance Procedure 
(B)  The decision of the Arbitrator shall be final and 
binding on all parties, subject to the following: 
(1)  Neither the Arbitrator nor any reviewing au-
thority shall be vested with the power to change, add 
to, modify or alter any provision of the Agreement or 
vary from the rules of construction set forth herein; 
(2)  No Arbitrator may act as an ﬁinterestﬂ arbitra-
tor: Thus if there has been no agreement on an issue, 
Article I, Section 2(C), shall control and may not be 
ignored; (3)  Because this is a new agreement, there shall be 
no attempts to rely on ﬁpast practiceﬂ from old con-
tracts.  All interpretations and awards shall be based 
only on the language negotia
tions leading to this 
Agreement and any practic
es developed under this 
Agreement. 
. . . . Section 8.  Discipline 
(A)  Employees may be disc
iplined and/or discharged 
by the Employer for just cause which shall be defined as 
proof that the employee knowingly did the act for which 
he was disciplined, or othe
rwise renders the employee un-
fit for duty. 
(B)  In the case of any offense or misconduct for which 
an employee may be discha
rged, the Employer may im-
pose a lesser penalty and such action does not set prece-
dent for future offenses. 
(C)  The arbitrator may adjust the penalty only if the 
Union is able to prove that
 the Employer™s decision was 
arbitrary and capricious, and not taken for the reasons and 
the facts stated. 
(D)  The arbitrator shall abide by this clause, but shall 
also consider any ﬁafter acquired evidenceﬂ regarding fit-
ness for duty. 
. . . . Section 10.  Company Safety Rules 
(A)  The Employer shall have the right to establish, 
modify, interpret, post and enforce company rules, includ-
ing safety rules, so long as they are created for business 
and safety reasons and retain the employees™  ability to 
grieve unsafe conditions or refuse obviously hazardous 
duty in violation of know safety rules or law.  The Com-
pany shall negotiate ﬁimpactﬂ as defined in this Agreement 
with the Union over newly mandated safety rules. 
(B)  An employee who fails to comply with such rules 
shall be subject to immediate disciplinary action, including 
but not limited to discharge. 
. . . . Section 12.  Seniority 
(A)  As provided by this 
Agreement and subject to 
business need, the Employer has the right to make any 

business decision, except as se
t forth in (B) below, based on merit.  However in any such instance where employees 
of equal qualifications and/or equal job performance are 
involved, as evaluated by 
the Employer, the Employer 
shall use classification seniority as the tie breaker. 
(B)  In the event of a reduction in force, said reduction 
shall be on the basis of 
classification seniority.  
Section 13. Holidays 
(A)  Employees shall receive the holidays as provided 
for all Company employees, which may be changed from 
time to time for business reasons. 
Section 14. Vacations 
(B)  Employees shall receive the vacation days as pro-
vided for all Company employees, which may be changed 

from time to time for business reasons. 
Section 15. Personal Leave/Non-Productive Time 
(C)  Employees shall receive leave time as provided 
for all Company employees, which may be changed from 

time to time for business reasons. 
Section 16. Medical Insurance 
 PUBLIC SERVICE CO. OF OKLAHOMA (PSO) 497(D)  Employees shall receiv
e medical insurance cover-
age as provided for all Company employees, which may 
be changed from time to time for business reasons. 
Section 17.  Life Insurance 
(A)  Employees shall receive the life insurance pro-
vided for all Company employees, which may be changed 

from time to time for business reasons. 
Section 18.  Disability Insurance 
(B)  Employees shall receive the disability insurance 
as provided for all Company 
employees, which may be 
changed from time to time for business reasons. 
Section 19.  On-the-Job Accident Insurance 
(A)  Employees shall receive worker™  compensation 
insurance coverage as provided for all Company employ-

ees, which may be changed from time to time for business 
reasons. 
 C.  Analysis and Conclusions 
1.  Relevant elements of th
e basic law of bad faith as 
opposed to hard bargaining   
The General Counsel and the Respondent reviewed the re-cent cases at some length resp
ecting the Board™s current posi-
tion in considering the content of an employer™s bargaining 
proposals in evaluating whether that employer has engaged in 
good-faith bargaining.  In 
Reichhold Chemicals, 
288 NLRB 69 
(1988), the Board clarified its description of this evaluation 

process.  It noted that without
 deciding if particular proposals 
are acceptable or unacceptable to the other party it would rely 

on its cumulative institutional wisdom in administering the Act 
to examine proposals when appropriate and consider whether, 
on the basis of objective factors, a demand is clearly designed 
to frustrate agreement on a collective-bargaining agreement. 
The Respondent correctly points out
 that in subsequent cases 
such as 
Commercial Candy Vending Division
, 294 NLRB 908 
(1989), the Board has asserted it will look to the totality of a 
party™s conduct throughout the ne
gotiations at and away from 
the table in determining if ba
rgaining positions were taken in 
bad faith in order to frustrate agreement on a contract and that 
hard bargaining or rigidity durin
g bargaining does not in and of itself render bargaining a futility.
5   
The General Counsel argues that the Board continues to find bad faith in some circumstances: 
 Thus, in 
Hydrotherm, Inc
. 302 NLRB 990 (1991), the Board 
found bargaining in violation of the Act where the Employer 
sought the Union to surrender to sweeping management rights 
and a limited ﬁjust causeﬂ defini
tion while offering little more 
than status quo to the Union in exchange.  Similarly in 
South 
Carolina Baptist Ministries
, 310 NLRB 156 (1993), the 
Board found an Employer™s cond
uct ﬁtotally evinced its con-
tempt for the bargaining process,ﬂ where it insisted on pro-

posals that would leave the Union with fewer rights than im-
posed by law without a contract
, made no significant conces-
                                                          
 5 The Respondent further cites more recent cases in this area includ-
ing, inter alia, Logemann Bros. Co
., 298 NLRB 1018 (1990), and 
Coastal Electric Coooperative
, 311 NLRB 1126 (1993. 
sions, and advanced proposals which would cut back on exist-
ing terms and conditions of employment. [GC Br. 35.] 
 It hardly needs restating that
 the Act does not require that 
parties engaged in collective bargaining reach agreement, agree 
to a proposal, or even make a concession.  It does however 
require that the part
ies engage in good-faith bargaining which 
includes an intention to reach ag
reement.  It is in this setting 
that the doctrines and cases cited above come into play.  To 
find a violation of Section 8(a)(5) 
of the Act, the totality of an 
employer™s conduct must be su
ch as to sustain the General 
Counsel™s burden of proof that there was no required intent by 
that party to reach agreement. 
 In such an analysis proposals 
must be considered ﬁnot to determine their intrinsic worth but 
instead to determine whether in combination and in the manner 

proposed they evidence an inte
nt not to reach agreement.ﬂ Coastal Electric Cooperative, supra at 1127. 
2.  The complaint allegation that the Respondent refused to 
consider the Union™s proposals 
which contained portions of 
language from the previous coll
ective-bargaining agreement 
The Respondent publicly and consistently took and takes the 
position that economic circumstances affecting it, both now 
occurring and in prospect, require it to transform itself and to 

radically change its manner of 
operations incl
uding its relation-ship to the Union to the extent it involved the restrictions and 
obligations it made with the Un
ion as reflected in previous 
collective-bargaining agreements and the precedents and prac-
tices that were in place during the life of those agreements.  
Importantly, the General Counsel
 did not challenge the Re-
spondent™s sincerity in these beliefs
 and I take it as a given in 
this case that the Respondent™s 
oft expressed desire to be 
leaner, meaner, and more efficient was in good faith and not a 
simple pretext to cloak its efforts to avoid reaching an agree-
ment with the Union. 
Cost-saving proposals such as changes in the manner of cal-culating and compensating overtime,
 the elimination of various 
restrictions on unit work subcontracting and a range of eco-

nomic proposals which would lowe
r costs were made and gen-
erally retained by the Respondent through the negotiations. No 
one could or can doubt that the Union would not like these 
proposals and would be fairly expected to oppose or resist 
them.  Given the fact that the Respondent was on an unchal-
lenged campaign to lower costs, I do not find these proposals 
support the governments claim that the Respondent engaged in 
bad-faith bargaining.  So, too, the nakedly expressed desire of 
the Respondent, backed up by its 
contract proposals, to start over or undo the ﬁlaw of the shopﬂ that had evolved over the 
previous years of contracts, arbitrations and other agreements 
and practices, while clearly unsettling to the Union that had 
been a party to and likely beneficiary in part of this evolving 
body of law and practice, in my view fits with the Board™s de-
terminations in the cases cited 
above and numerous others that 
the Respondent™s bargaining, while perhaps ﬁhard,ﬂ does not 
rise to the level of inherently 
unlawful or constitute independ-
ent evidence of bad faith. 
The Respondent™s final proposals respecting ﬁjust causeﬂ for 
discipline as quoted above severely limit the traditional limita-
tions on the Respondent contained in its earlier contracts. I 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 498agree with the arguments of the Union and the General Counsel 
that the contract definitions of 
terms and the restrictions of the 
arbitrator contained in the Re
spondent™s proposal essentially 
gave the Respondent employme
nt-at-will powers over employ-
ees.  Such proposals however were made by the employer in 
Coastal Electric
, supra, and found by the Board not to be suffi-
cient evidence of bad faith.  Again, guided by such cases, I do 
not view such ﬁstarting overﬂ proposals, even where there is a 
great variance from previous 
circumstances, as providing inde-
pendent support for the government™s argument.  
Given these findings and conclusions, I do not find that the 
Respondent engaged in improper or surface bargaining, i.e., 

bargained in bad faith without in
tent to reach agreement, in 
essentially rejecting the status 
quo and resisting a carryover of 
language from the previous contract.  Whether the Respon-
dent™s conduct in this regard is hard bargaining or not, is imma-
terial, it is not bargaining in viola
tion of the Act.  This aspect of 
the complaint shall be dismissed. 
3.  The complaint allegation th
at the Respondent bargained in 
bad faith by insisting as a condition of reaching any collective-
bargaining agreement, that the Union agree to language in the 
contract that would give the 
Respondent unilateral control over 
many terms and conditions of employment 
A major element of the Respondent™s core concepts was the 
locus of proposals addressed to it
s oft expressed desire or need 
for ﬁflexibilityﬂ in managing its 
affairs during  the life of the contract. A part of that desired 
flexibility was contractual relief 
from the fetters of the old grievance and arbitration system with 
its complex history, rules, and practices.  Further, the various 
parts of the Respondent™s propos
als, which remained essen-
tially unchanged throughout the 
negotiations, explicitly re-
served to the Respondent the right throughout the duration of 
the contract to unilaterally cha
nge certain aspects of the unit 
employees™ terms and conditions of employment.  In some 
cases these rights were set forth in the initial proposals as rights 
without limit and were in later 
proposals subject to a ﬁbusiness needsﬂ requirement.  In other 
cases the Respondent™s right to make particular unilateral changes was subject only to the 

proposition that the unit employees™ conditions would be iden-
tical with, and be changed only in tandem with, identical 
changes in terms and conditions of the Respondent™s non-
represented employees.  Finally a subset of the Respondent™s 
rights to make changes in em
ployees working conditions was 
limited by a defined ﬁimpact bargainingﬂ provision in the con-

tract proposal which essentially provides for the Respondent™s 
right to implement certain changes with a set period of ﬁimpact 

bargainingﬂ to occur thereafter after which, if no agreement is 
reached, the Respondent™s action is not susceptible to further 
challenge for the life of the contract.  The range and degree of 
these enumerated powers as set forth in the Respondent™s pro-
posals and in its final proposal as
 quoted in part above, is quite 
extraordinary and includes the right to unilaterally change 

broad aspects of the unit employees terms and conditions of 
employment during the life of the contract. 
The Act imposes upon an employer within its jurisdiction the 
obligation to bargain with the 
exclusive representative of its 
unit employees in respect to rate
s of pay, wages, hours of em-
ployment, and other conditions of
 employment and, if agree-
ment is reached, to reduce to writing and sign such an agree-

ment.  Employees have the righ
t under the Act to engage in 
concerted activities for the purpose of collective bargaining or 
other mutual air or protection. The right-to-strike in support of 
bargaining demands is perhaps the most traditional of such 
activities.  It is traditional for the union to negotiate an agree-
ment with an employer in which the employer binds itself to 
agreed-upon terms and conditions of employment enforceable 
by a grievance and arbitration 
clause and the union gives up the 
right to engage in work stoppages or
 strikes.  In the instant case 
the proposal of the Respondent contains the usual restriction on the Union and employees right to strike in support of its bar-

gaining demands during the contra
ct, but, as a result of the 
limitations within the contract as
 proposed, reserves to itself 
with little practical limitation the right to change employees 

terms and conditions of employment.   
Without a contract an employer 
subject to the Act™s strictures 
must notify and bargain with the labor organization represent-
ing its employees before changing
 those employees™  terms and 
conditions of employment. As noted, supra, a union that has not 
contractually limited its right to 
strike, may do so in aid of its 
efforts to obtain its bargaining demands.  Under the contract as 

proposed by the Respondent not only does the Union lose the 
right to strike, it also loses th
e right to collective bargaining 
over the many and significant changes the Respondent is enti-
tled to make under a fair interpretation of the Respondent™s 
proposed contract provisions. 
In a fundamental sense, the contract proposed by the Re-
spondent would profoundly diminish the union™s role as repre-
sentative of unit employees as defined by the Act and as tradi-
tionally practiced in modern labor 
relations.  I have earlier indi-
cated the Respondent™s fundamental motivations are not under 
challenge here.  It may be argued
, as is implicit in the Respon-
dent™s expressed rationale for its proposals, that traditional 
specification of terms and cond
itions of employment for set 
periods within the life of the co
ntract and notification and bar-gaining as well as grievance 
processing and arbitration during 
the  life of the contract regarding new matters or disputes  will 
have a marked tendency to dela
y management™s ability to rap-
idly adjust to market conditions
.  Thus, it may be argued, the 
old ways of labor relations ne
gotiations ad nauseum and fre-
quent contract disputes is no 
way to run a lean fast moving 
business enterprise in a time of increasing competitive and 
technological change.  The need to notify, bargain and com-
promise with the Union in the face of the perceived need to 
change because of contractual a
nd statutory restrictions on the 
employer™s right to make unilateral changes: all such limits 
may be characterized as a part of the inefficiencies of American 
industrial relations, workplace regulation and general govern-
mental restriction.  For good or ill, however, Congress in its 
wisdom has crafted the Act and, as interpreted by the Board 
under review by the courts, it is 
the law of the land.  The argued 
need for an employer to have th
e right to take unlimited actions 
regarding the unit is not a sufficient basis under the Act for 
insisting on contract proposals wh
ich essentially set aside the 
bargaining rights of a union repr
esenting an employer™s em-
ployees. 
 PUBLIC SERVICE CO. OF OKLAHOMA (PSO) 499As counsel for the Respondent argued at the trial and on 
brief in greater depth respecting this aspect of the case: If the 
Respondent™s demands were hard for the Union to accept, so 
what? The proposals are admittedly mandatory subjects of bar-
gaining.  Fundamental union rights 
such as the right to strike or 
the right to bargain about midc
ontract matters are regularly 
given up by labor organizations in return for a collective-
bargaining agreement in negotiations across the land. Indeed 
the Union involved herein had earlier agreed to a contract very 
similar to that proposed by th
e Respondent with another em-
ployer, which fact was known by the Respondent in framing its 
proposals and was a subject of 
repeated discussions during 
bargaining. The Respondent furt
her argues its proposals were 
simply part of what was, at wo
rst, hard bargaining. The Union 
was not forced to accept the proposals and was free to offer 
counterproposals and to take proper action including the hold-
ing of a strike in support of its own bargaining demands.   
It is true as the Respondent argues that if the Board has on 
occasion in the past attempted to characterize certain aspects of 
a union™s statutory rights as some
how sheltered in bargaining in 
the face of court opposition this is generally no longer the case.  
The Board has not, however, abandoned its long-held view that 
those rights the Act provides a labor organization representing 
unit employees, i.e., those extant 
by operation of statute without 
a contract in place which may redefine the rights and obliga-

tions of the parties, may not 
be simply stripped from a union 
damaging its ability to function 
as the active representative of 
the employees and putting the union and the employees in a 
worse position without a contract than with one. An employers 
proposals to so limit union rights
 will be viewed with great 
caution.  See, e.g., 
Wright Motors
, 237 NLRB 570, 575Œ576 
(1968), enfd. 603 F.2d 604 (7th Cir. 1979).  See also 
A-1 King 
Size Sandwiches, 
265 NLRB 850 (1982), enfd. 732 F.2d 872 
(11th Cir. 1984), cert. denied 469 U.S. 1035 (1984), fn. 23 at 
861 which asserts in part: 
 Indeed, it may be seriously questioned whether a proposal 
wherein one party retains the right to unilaterally change vir-
tually every significant aspect of the working relationship dur-
ing that ﬁcontract™sﬂ term, while the other party is rendered 
helpless to oppose such actions, is a proposal for a 
collective-
bargaining agreement
. [Emphasis in original.] 
 This concept of an employer™s 
proposals rising to the level of 
a bad-faith effort to strip a uni
on of its statutory rights is not 
simply an artifact of pre-
Reichhold
 case law.  The Board in 
South Carolina Baptist Ministries
, 310 NLRB 156, 157 (1993), 
in a ﬁtotality of conductﬂ analys
is asserted: ﬁFinally, we note 
that the Respondent insisted on proposals which would leave 
the Union with far fewer rights than imposed by law without a 
contract.[Footnote omitted.]ﬂ  In 
Coastal Electric Cooperative, 311 NLRB 1127 (1993), a case cited by the Respondent for the 
extent to which the Board now finds an employers™  proposals 
permissible hard bargaining as opposed to violative conduct, 
the Board, id. at fn. 5 1127Œ1128, emphasized that its finding of 
a violation in South Carolina Baptist Ministries, supra, was based in part on the employers ﬁinsistence on proposals leaving 

the union with fewer rights than provided by law without a 
contract.ﬂ  And in some cases such as 
Logemann Brothers Co., supra, 298 NLRB 1018 (1990), another case relied on by the 
Respondent in which hard bargaining rather than surface bar-
gaining was found, the Board has expressly noted, citing 
A-1 
King Size Sandwiches, supra, that while not found in the par-
ticular case, it remains the Boar
d™s view that employer propos-
als so comprehensive as to preem
pt a labor organizations repre-sentation function and leave employees less well off may rise to 
the level of bad-faith bargaining. 
Other aspects of the Respondent
™s argument warrant consid-eration in this context.  First 
the Respondent notes that it was to 
a degree simply tracking in its own 1996 bargaining proposals 

the Union™s contract of many years with another employer, 
Kiwash, a nonprofit cooperative utility with some 11-unit em-
ployees operating in Oklahoma. The Respondent argues that the 
Union and the General Counsel may hardly object to the Re-
spondent proposing that which the Union had agreed to with a 
competitor, maintained for many years and reentered into in 
March of 1995.  The Respondent notes that in 
Logemann Bros. 
Co., 298 NLRB at 1020, the Board specifically found relevant 
and supportive of the employer™s claim of good faith in making 
proposals the fact that the labor organization had agreed to 
virtually identical language
 with another employer. 
The Union witnesses noted that the Kiwash contract was fre-
quently discussed in negotiations
 and advanced as a supporting rationale by the Respondent™s negotiators for its proposals.  The 
Union™s argument in negotiations and before me is that the 
contract with this small provider with perhaps fewer than 2 
percent of the Respondent™s unit complement and no significant 
power generation or transmission
 operations was immaterial to 
the negotiations at issue herein.  The Union also argued that the 
Union™s relationship with Kiwash
 at relevant times was much 
smoother and free from contention and dispute as compared 
and contrasted to the Union™s historic relationship with the 
Respondent.  Further, the Union ar
gued that it believed that the 
Kiwash contract had resulted in the Union™s loss of that bar-
gaining unit inasmuch as the employees complaints that they 
had no power under that contract 
led, in the Union™s mind, to a 
loss of employee support, a decertification petition, and an 
ultimate union disclaimer of interest in continued representation 
of employees in that unit.  In short, the Union argued the Ki-
wash contract was an historical mistake for the Union and the 
employees it represented at Kiwash, but that in all events the 
contract was immaterial and irrelevant to the 1996 negotiations 
with the Respondent and that its 
negotiators repeatedly told the 
Respondent™s negotiators that th
is was true throughout the ne-
gotiations. The Respondent is certainly correct that its proposals must 
be examined in context and th
at the Respondent™s use of lan-guage taken from or modeled af
ter language in  the Union™s 
contract with a competitor is relevant to such an analysis.  The 
Union™s argument that  the Kiwash contract™s signatory em-
ployer, the historical context in which that contract was arrived 
at, and its ultimate negative impa
ct on the Union™s  representa-
tion of that unit, in each instance, was so profoundly different 

from the situation confronting the 1996 Union-Respondent 
negotiations as to render the Kiwa
sh contract simply immaterial 
to the negotiation at issue herein is also effective.  Considering 
the arguments of the parties and the cases cited as well as the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 500record as a whole on this issue, I find that as a factor in consid-
ering the propriety of the Respondent™s proposals, the Kiwash 
agreement was an ameliorating factor in the early stages of the 
negotiations when the Respondent was preparing and proposing 
its initial contract offers.  I fi
nd further, however, that as the 
negotiations progressed and the 
Respondent made its arguments 
on the Kiwash contract and heard the countering arguments of 
the Union™s agents attacking the relevance of the Kiwash lan-
guage to the 1996 negotiations between the Respondent and the 
Union, the Respondent came to know, or reasonably should 
have known, that the Union belie
ved and had reason to believe 
that the Kiwash contract was not a relevant basis on which to 
reach agreement.  In making this finding, I find that the circum-
stances between the two employers, as advanced by the Union 
and the General Counsel were sufficiently different by the later 
stages of the negotiations, and were known or should have rea-
sonably been known by the Res
pondent to be sufficiently dif-
ferent so as  to effectively diminish the fact of parallel language 
in the Respondent™s proposals as 
a defense to th
e allegation at 
issue.  
The Respondent also argues that the Respondent made con-
cessions and changes in its proposals, solicited counteroffers 
from the Union side which would meet its ﬁcore needsﬂ and 
was generally neither inflexible nor preemptory during negotia-
tions.  The Respondent argues furt
her that the Union essentially 
failed to answer those solicitations for counteroffers throughout 
negotiations and rather was itsel
f inflexible and uncooperative. 
Limiting consideration at this 
point to the proposals dealing 
with the Respondent™s desire to
 have the right to unilaterally 
change terms and conditions of employment as opposed to 

other areas of negotiations, I do not accept the Respondent™s 
argument. 
As noted supra, the Respondent™s
 negotiators made it clear 
from the onset of negotiations th
at its unalterable ﬁcore con-
ceptsﬂ included gaining a large measure of control over unit 
employee terms and conditions of
 employment and reserving 
the right to initiate a wide variety of changes in those condi-
tions during any contract™s life without giving the Union more 
than an essentially after the fact, consulting role in some of the 
changes and explicitly denying the Union any role whatsoever 
in others.  At no time did the Respondent modify its position 
that the Union was to have no role in establishing or maintain-
ing many fringe benefits. Thus
, the Respondent would commit 
itself only to treat unit employ
ees as it treated its other non-
represented employees, changing 
all employees™  various bene-
fits at will. As to other area
s where the language of the Respon-
dent™s proposals were modified over time, the government and 
the Union argue correctly that the changes in the Respondent™s 
proposals which went, for example, from preserving the Re-spondent™s unfettered rights to make certain changes to limiting 
the right to those situations wh
erein the Respondent had ﬁbusi-
ness reasonsﬂ to take action, is simply no change at all: a dis-
tinction without practical differen
ce.  So, too, the Respondent™s 
ﬁimpact bargainingﬂ procedures, while touted as a control shar-
ing compromise, was rather simply a change of form again 
without change in substance for it  left the Union no rights to 
true bargaining in a statutory sense, but rather limited it to a 
narrowly defined postevent consultation procedure at the 
conclusion of  which the Respondent™s already initiated 
clusion of  which the Respondent™s already initiated changes 

became permanent for the life of the contract.  These clauses 
did not in fact realistically li
mit the Respondent™s power to act unilaterally  and gave the Union no real power akin to the rights 
it had under the Act.  In such a setting, the fact that the Union 
did not respond to the Respondent™s negotiators call for 
counteroffers consistent with th
e Respondent™s ﬁcore needsﬂ is 
both readily predictable and, as su
ch, is not of significant rele-vance to a total conduct analysis 
as required by the allegation of 
the complaint.  Thus, I do not find the Union™s bargaining pro-
posals or bargaining table conduc
t is a significant factor in 
resolving the bargaining allegations herein.  
The Respondent argues further, however, that the Union en-
gaged in away from the tabl
e misconduct which warrants a 
finding that the Union itself was 
engaging in bad-faith bargain-
ing which is a defense to the violations alleged.  Thus, the Re-
spondent argues that its negotiators discovered the existence of 
a union manual or plan of action in December 1996, entitled the 

Inside Game: Winning With
 Workplace Strategies
, which re-
vealed both an improper motivation of the Union in avoiding 
agreement and a course of conduct by the Union in encouraging 
employee misconduct at the workplace during bargaining.  The 
Respondent citing, inter alia, 
National Steel & Shipbuilding 
Co., 324 NLRB 499 (1997), and 
National Steel & Shipbuilding 
Co., 324 NLRB 1031 (1997), argues the manuals teachings rise 
to the level of unprotected conduct and in consequence the 
Union should be held guilty of wrongdoing not the Respon-
dent.6  The Board has dealt with inside game tactics in various set-
tings.  See, e.g., Central Illinois Public Service Co.
, 326 NLRB 
928 (1998); Caterpillar, Inc
., 324 NLRB 201 (1997), and 
Cat-erpillar, Inc
., 322 NLRB 674 (1996). I find it is unnecessary to 
reach the ﬁmanualﬂ issues rais
ed by the Respondent because I 
do not find a sufficient evidentiary nexus between the manual 
and the conduct of the Union on this record.  As noted at the 
beginning of the recitation of deta
ils of bargaining, I have con-
sidered, but not found of great significance the ﬁbluster and 
banterﬂ of various negotiators 
during the negotiations. Consid-
ering the evidence offered by the Respondent, in the context of 

the record as a whole, I simply find insufficient evidence that 
the Union initiated the course of conduct the Respondent ad-
vances.  While there may well have been some ﬁbluster and 
banterﬂ at union meetings, I simp
ly find the totality of the evi-
dence in this area does not pers
uasively suggest that the Union 
engaged in a course of conductŠ
consistent with certain por-                                                          
 6 The Respondent had filed various charges against the Union with 
the Region, some of which remained before the General Counsel re-
specting these allegations.  I held at trial and here reaffirm that, while 
any and all evidence relevant to Re
spondent™s defense could be offered 
in the instant case, the content of 
the Respondent™s charges against the 
Union before the General Counsel was notŠabove and beyond the 

evidence offered in those charges which was or could have been on 
offer hereinŠrelevant simply because it had been submitted to the 
Agency in support of a charge agai
nst the Union.  The charges filed 
against the Union by the Respondent
 are the business of the General 
Counsel in exercising his plenary control over complaints, the relevant 

evidence of the Union™s misconduct in the bargaining involved herein 
is relevant whether or not changes 
against the Union had been filed. 
 PUBLIC SERVICE CO. OF OKLAHOMA (PSO) 501tions of the Inside Game manualŠthat rises to the level of sig-
nificance in deciding the issues of the complaint herein.  
Considering the totality of the Respondent™s conduct, includ-
ing all the noted factors and arguments in the light of the cases 
cited by the parties as well as on the record as a whole, I find 
and conclude as follows.  The bargaining at issue herein was 
regular and no particular ﬁbluster 
and banterﬂ by either side is 
of significance.  The Respondent
™s insistence on new language, new policies or, in effect, a de novo contract is not, in and of itself, an adverse indicium where, as here, no challenge to the 
rationale asserted by the Respondent for the approach was of-
fered.  Nor were the Respondent™s broad and significant eco-
nomic proposals to reduce costs such as the reduction in total 
overtime payments improper.  As all have noted, hard or tough 
bargaining is not a violation of the Act. Although not discussed 
above, neither did I find the Respondent™s ﬁlast hourﬂ efforts to 
precipitate agreement of particular significance to the allegation 
at issue.  It may be said in a summary fashion that I simply did 
not find the bargaining on either side fell outside the limits of 
conduct permitted under the Act. 
The single issue respecting the General Counsel™s challenge 
to the Respondent™s bargaining st
yle with which I have trouble 
is the extent to which the Respondent™s course of bargaining 

and, in particular, its final proposals sought as an inflexible 
goal, or in its nomenclature a ﬁcore concept,ﬂ the achievement 
of essentially  unfettered flexibility in managing its business by 
being able to make sweeping ch
anges in employees terms and 
conditions of employment during 
the life of the contract.  I 
have found that the changes proposed in these regards would, in 
their totality, in effect, very significantly reduce the Union™s 
role in representing employees. 
 I found that the Respondent™s 
ﬁsafeguardsﬂ allegedly inserted 
into its proposals to protect 
union rights, such as the need for the Respondent to have a 
ﬁbusiness reasonﬂ to take certain
 actions and the establishment 
of an ﬁimpact bargainingﬂ procedure in lieu of traditional bar-

gaining, were simply ineffective in providing actual rights to 

the Union and do not in reality diminish the extent of the abdi-
cation of representational rights
 the Union™s acceptance of the 
proposals would require. 
Having undertaken a totality of conduct analysis, I find that 
the offering, insistence, and dog
ged defense of these proposals 
by the Respondent as described aboveŠand without consider-
ing in this analysis the add
itional suggestions of misconduct 
made by the Union and the General Counsel against the Re-
spondent rejected aboveŠis so comprehensive an effort to 
preempt the Union™s representational function as to sustain a 
finding of bad-faith bargaining.  
I recognize the cases have ge
nerally found such a violation 
in the context of other improper conduct.  Here I simply find 
that the Respondent has overreached itself.  Convinced of the 
need to be lean and agile, ha
ving made its own earlier and on-
going efforts to become more efficient, the Respondent likely 
concluded that it was in its best interests and even in the best 
interest of its employees that it  explicitly obtain the power and 
right to adjust essentially all aspects of unit employees terms 
and conditions of employment 
without let or hindrance from the Union.  This may or may 
not be sound business acumen, it 
is not for me to judge.
7  It is however inconsistent with the 
scheme of unit employee repres
entation and collective bargain-
ing contemplated by the Act.  To insist on its way in these re-
gards, as the Respondent did th
rough the course of negotiations 
as described above, was bad-faith
 bargaining in violation of 
Section 8(a)(5) and (1) of the Act and I so find.  This element 
of the General Counsel™s complaint is sustained. 
4.  The complaint allegation that the Respondent wrongfully 
implemented certain portions of its final offer 
in December 1996  
There is no doubt that the Respondent implemented certain 
portions8 of its last offer to the Union in December 1996.  The 
Respondent defends its actions by
 asserting the correct state-
ment of law that an employer may implement elements of its 

last offer upon the occurrence of an impasse in bargaining.  I 
have found infra, however, that 
the Respondent engaged in bad-
faith bargaining by insisting in late 1996Šcommencing well 

before the alleged impasseŠon c
ontract proposals which would 
significantly reduce the Union™s role in representing employ-

ees.  The counsel for General Counsel and the Union argue, and 
it is conventional bargaining law, 
that  no impasse in bargaining 
may be found to have occurred where an employer was found 
to have been engaging in bad-faith bargaining prior to the time 
of the challenged impasse.  The counsel for the General Coun-
sel argues further on brief at 38: 
 [The Respondent™s] piecemeal 
implementation of portions of 
its last offer, absent a bona fide impasse, was unlawful.  
Bot-tom Line Enterprises
, 302 NLRB 373 (1991
); RBE Electron-
ics of S.D., Inc
., 320 NLRB 80 (1995). 
 The General Counsel™s citation of authority given the finding 
of no impasse is correct and applicable herein.  The record is 
clear that the Respondent™s wrongful insistence on the Union™s 
essential abandonment of its rights to establish by contract and 
thereafter to bargain over chan
ges in employees working condi-
tions prevented the parties from engaging in meaningful bar-

gaining at the end of 1996 and that no state of impasse may be 
said to have existed during that period.  Since the Respondent™s 
changes were implemented at a time when no valid impasse 
existed, I find that the Responde
nt™s implementation of portions 
of its last offer in December 1996 violated Section 8(a)(5) and 
(1) of the Act.  This element of the complaint is sustained. 
                                                          
 7 In many ways the arguments of the Respondent here are similar to 
the arguments of employers early in th
e history of the Act that entrance 
into collective-bargaining agreemen
ts would unreasonably limit em-
ployer freedom of action.  
8 The General Counsel amended his complaint to more accurately 
address the specifics of these changes and the position of the General 
Counsel and the Respondent at the conclusion of the hearing were not 
at significant variance. I find it is not necessary to make detailed find-
ings respecting what changes were
 implemented beyond the great bulk 
of the alleged changes which are unc
ontested.  As necessary remaining 
contentions respecting the specific ch
anges made may be determined in 
the compliance stage of these proceedings.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 5025.  The complaint allegation th
at the Respondent™s discontinu-
ance of deducting unit employee™s union dues upon the expira-
tion of the contract violates the Act 
The expiring contract had the following provisions respect-
ing union dues and checkoff: 
 Article III Company RightsŠUnion Rights 
Section 1.(A)  . . . no employee, and no one seeking 
employment, shall be required
 as a condition of employ-
ment, to join any Union or refrain from joining, organizing 
or assisting a labor organization . . . 
. . . . Section 6.  Maintenance of Membership 
(A) When an employee covered by a classification 
scheduled herein become a member of thee Un-
ion . . . a condition of their 
[sic] employment shall be 
that the employee pays their [sic] dues to the Union 
during the duration of the Agreement . . .  
. . . .  
Section 8. Dues Check-Off 
The Company agrees to deduct from each author-
ized employee and turn over to Local 1002  I.B.E.W. 
the regular monthly dues of such employee.  Before 
any such deduction may be made, the Union shall ob-
tain and deliver to the Company the signed voluntary 
written authorization of the employees for whom said 
deductions are to be made.  Monthly dues (not includ-
ing initiation fees, fines, or assessments) shall continue 
to be deducted until the employee gives written notice 

to Public Service Company of Oklahoma and Local 
Union 1002.  Such withdrawal shall become effective 
on the first of the month fo
llowing receipt of the notice 
by the Company. 
 As the October 1, 1996 contract
 expiration approached, the 
Respondent notified the Union that it intended, inter alia, to 
discontinue checkoff on October 1 and the Union initially 
agreed.  The Respondent did in fact discontinue checkoff on 
that date.  Thereafter in December however, the Union argued 
to the Respondent that its cessation of dues checkoff was ille-
gal.  The Respondent did not an
d has not resumed checkoff and 
the Union filed the charge in Case 17ŒCAŒ18967 on January 
23, 1997, respecting the matter. 
The General Counsel argues on brief at 39 that after contract 
expiration, a provision for dues 
checkoff, like any other manda-
tory term and condition of em
ployment, remains subject to 
bargaining before it can be changed  and that under 
NLRB v. 
Katz, 369 U.S. 736 (1962), an employ
er violates Section 8(a)(5) 
of the Act by unilaterally instituting changes not previously 
discussed to impasse  The General Counsel notes that union-
security provisionsŠwhich includes maintenance of member-

ship provisions as appears in the expired contra
ctŠare permis-sible under the Act only where supporting contractual provi-

sions are in place and therefore such provisions end with the 
expiration of such a contract.  The Board, as noted by the Re-
spondent, has held that dues-c
heckoff provisions implementing 
union-security provisions likewise end with the contract citing 

Bethlehem Steel Co.
, 136 NLRB 1500 (1962), enfd. on other 
grounds sub nom. Marine & Shipworkers v. NLRB
, 320 F.2d 
615 (3d Cir. 1963), cert. denied
 375 U.S. 984 (1964). 
The General Counsel government argues that in the instant 
case the language of the check-off provision of the expired 
contract is separate and inde
pendent from the maintenance of 
membership provision and therefore the two provisions should 
not be regarded as ﬁlinked.ﬂ  
Given their independence, argues 
the counsel for General C
ounsel on brief at 40:  
 While Section 8(a)(3) of the Act permits enforcement of un-
ion security provisions of a co
llective-bargaining agreement, 
Section 8(a)(3) does not tie union security to dues-checkoffs.  

Section 302(c)(4) permits dues-checkoffs which are voluntary 

and revocable and appears to permit the employer to continue 
payments to the union until writ
ten revocations are received.  
These kinds of wage payments to the union are privileged and 
neither Section 302 nor the provis
o to Section 8(a)(3) requires 
that they cease when the contract expires.  There is no portion 
of the statute which provides that it is unlawful for an Em-
ployer to continue dues-checkoffs after the agreement expires 
when the dues-checkoff authorizations have not been re-
voked.  Significantly, dues-checkoff provisions are frequently 
agreed to and enforced in right-to-work states, where union 
security would be unlawful. Going back through the applica-
ble legislative history, it is apparent that Congress enacted 
Section 302 as a restriction on un
ions™  ability to exact money 
without safeguards such as are 
found in subsection (c)(4) and 
that, while ﬁ. . . dues-checkoff 
was usually ancillary to union 
security agreements . . . [it] may [also] stand alone in lieu of 
any other union security provision.ﬂ
33  The legislative history 
of Section 302 supports the view that dues-checkoff authori-

zations continue indefinitely until revoked.
34  There does not 
appear to be anything in the statute or the legislative history to 

support the proposition that an em
ployer is free to unilaterally 
discontinue unrevoked dues-checkoff authorizations once the 
collective-bargaining agreement containing the applicable un-
ion security provision expires.  
__________________________________ 
33 Electrical Workers IBEW Local 2088 (Lockheed Space Op-
erations),
 302 NLRB 322, 326 (1991). 
34 See extensive discussion of the statutory scheme and the 
legislative history related to union security and dues-checkoffs in 
Lockheed Space Operations
, supra at 324Œ327; 
Frito Lay
, 243 
NLRB 137, 138Œ189 (1979).  See, also, 
Air La Carte, Inc., 284 NLRB 471 (1987);  II Leg. Hist. 1304, 1311 (1947). 
 The General Counsel further supports this argument on brief 
with a learned marshaling of va
rious authority which, he ar-
gues, ﬁsuggests,ﬂ is analogous to, or indirectly supports, the asserted proposition.  What is not explicitly admitted by the 

General Counsel, but seems clear 
from his argument, is that the Board has not squarely adopted 
his argument in prior cases. 
The Respondent strongly rejects 
the argument of the General 
Counsel asserting that the law is clearly to the contrary and 
argues further on brief at 62: 
 Finally, the [General Counsel of the] NLRB is attempting 
through litigation what should be done through the rule-
making process of the Administrative Procedures Act, 
5 U.S.C. § 553, because the issu
e of dues check off would be 
 PUBLIC SERVICE CO. OF OKLAHOMA (PSO) 503rule making and not a matter for litigation.  This matter of the 
agency making a statement of general or particular applicabil-
ity and future effect designed to implement, interpret or pre-
scribe law or policy, and because of the dramatic departure 
from the prior decisions of the Board in cases such as 
Bethle-
hem Steel, 136 NLRB 1500 (1962, enforced on other grounds 
sub nom.
 Marine & Shipworkers v. NLRB
, 320 F.2d 615 (3d 
Cir. 1963), cert. denied
 375 U.S. 984 (1964), the agency 
should here be estopped from 
attempting to 
change approxi-
mately 30 years of NLRB policy 
particularly on a retroactive 
basis without rule making.  
 The General Counsel™s argument in this aspect of the case is 
scholarly and may well ultimately
 prevail.  I do not, however, 
accept the General Counsel™s pr
emise implicit it his argument that he is not seeking to change Board law.  In examining the 

cited cases, I find the distinctio
ns the General Counsel is at-
tempting to make do have a factual basis in the evolution of the 

doctrine at hand.  I find however that the Board has not ad-
dressed, let alone made or reli
ed on those distinctions in its 
analysis of these issues in the cases to date and rather has con-

sistently simply held as in 
J. R. Simplot
, 311 NLRB 572 (1993):    
 It is well settled that an employer™s obligation to abide 
by the terms of a checkoff pr
ovision ceases with the expi-
ration of the contract.  See Bethlehem Steel Co., 136 NLRB 1500 (1962), enforced in relevant part
 320 F.2d 
615 (3d Cir. 1963), cert. denied
 375 U.S. 984 (1964). 
 The Board continues to cite 
Bethlehem
 broadly for the cited proposition. 
Given all the above, I find that the Board has not drawn the 
distinctions advanced by the General Counsel and, at least to 
date, has consistently found that dues-checkoff provisions ex-
pire with the contract.  As an administrative law judge I am 
bound to follow Board law.  While a judge may draw further 
distinctions and refinements in ar
eas not yet fully considered by 
the Board, he or she may not simply set aside Board doctrine 
which applies to the issue no matter how attractive might be the 
proffered arguments. Since I find the Board™s rulings unambi-
guous on this issue, I decline to further consider the General 
Counsel™s arguments.  This elem
ent of the complaint shall be 
dismissed.
9 6.  The complaint allegation th
at the Respondent™s October 14, 
1996 communication to employees violated the Act 
The Respondent maintains an in
ternal electronic mail system 
with which it communicates with its employees.  On October 
14, 1996, it disseminated to employees a communication (gen-
erically referred to as a PROF), which stated in part: 
                                                           
 9 In reaching this result, I reject
 the Respondent™s argument that a 
change in Board law must come through rulemaking rather than by 
means of an unfair labor practice case decision.  The Board may well 
chose either means, and is clearly not obligated to forgo changing the 
law on a decisionmaking or case-by-case basis.  Rather, while I find the 
Board may consider the General Counsel™s arguments, since such con-
sideration involves contemplation of a change in Board holdings, an 

administrative law judge, including this one, may not undertake such a 
consideration.  The General Counsel therefore must press on to the 
Board to have its arguments on this
 element of the complaint fully 
considered.  From:  PSO Corporate Communications 
Depth:  Corporate Communications 
Subject: Union Seeks to Regain Ex-Members, 
              Gain New Members 
 PSO has received several questions concerning a letter 
dated October 1, [1996] from IBEW Local 1002 business 
manager Lonnie Sullivan to all union stewards, which an-
nounces an ﬁinternal organizi
ng driveﬂ to encourage ex-
members to rejoin the union.  It also is intended to attract 
new members. 
For the month of October, the local is waiving admis-
sion fees and payment of back 
dues older than six months.  
This action, while very unusual,
 is largely internal union 
business.  The following questions and answers are in-
tended to shed some light on the issues, and answer ques-
tions voiced by employees. 
. . . . Q.  What business is it of PSO
™s if the union is offering 
an incentive for ex-members to rejoin? 
A.  None at all . . . with the very large exception that 
this action taken by union leader
ship raises questions as to whether the union still represents the majority of employ-
ees who work in jobs covered by the collective-bargaining 
agreement. 
Q. Why does it matter wh
ether employees have 
dropped out of the union or not? 
A.  If the union no longer represents a majority of em-
ployees, there should be an election conducted by the Na-
tional labor Relations Board to let employees decide for 
themselves if they still want union representation. 
Q.  Can PSO call for such an election any time it 
wants? 
A.  No.  We need to show the NLRB objective evi-
dence of any good faith doubt.  This can be done if a sig-
nificant number of employees in the bargaining unit let 
PSO know that they do not want a union. 
All employees in jobs cove
red by the union contract, 
whether or not your are currently a union member, may 
send a PROFS note to Pat Johnston, PROFS IDŠ
PHJOHNSTO or a note to Pa
t Johnston using intercom-
pany mail marked ﬁconfidentialﬂ to Pat Johnston, GO 1-
NE.  If you are interested in doing this, the note should 
state your name, and that you no longer want to be repre-
sented by the union.  The information received will be 
held in confidence and provided only to the National La-
bor Relations Board. 
We emphasize that employees should only respond to 
this note if they no longer feel the union is representing 
them.  No one should feel any pressure to respond on way 
or another, and the employees 
should not discuss this issue 
with any supervisory personnel, no matter what their deci-
sion.  PSO Corporate Communication   
 The General Counsel argues on brief: 
 It is submitted that such a solicitation is not the exer-
cise of free speech but rather constitutes coercive interro-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 504gation in violation of Section 8(a)(1) of the Act.  Thus, 
Respondent, by asking employee
s to disclose their union 
sentiments, unlawfully solicited them to abandon the un-

ion, a classic violation of the Act
. Central Management
 Co., 314 NLRB 763, 767 (1994); See also, 
Medo Photo Supply Corp. v. NLRB
, 321 U.S. 678, 686 (1944). 
 The Respondent answers: 
 On October 14, 1997, PSO put out a note to employees 
through its intracorporate co
mmunications system.  [Ex-
hibit 83]. These are commonly referred to as PROF™s 

notes.  The Board alleges the PROF™s note constitutes an 
impermissible communication with Union members. 
The communication does not
 solicit revocation of 
cards in violation of the rules in cases like 
Livingston Pipe 
& Tube, Inc
., 303 NLRB [873] [secondary citation omit-
ted] (1991).  Rather, it follows the rule of 
Avecor, Inc., 
296 NLRB [727] (1989), where management merely 
passed out instructions.  Such
 conduct is protected free 
speech.  See,
 NLRB v. TRW Semiconductors
, 385 F.2d 753 
(9th Cir. 1967), denying enforcement to 159 NLRB 415 
(1966).  The PROF™s note at issue was in a question and an-
swer format designed to address questions being presented 

to PSO™s supervisors at the j
ob site.  The question and an-
swer format does not encourage Union members to take 
any action, but mere
ly explains several necessary process 
to employees on how to exercise their legal rights. 
 In Central Management Co., 314 NLRB 763, 767 (1994), 
supervisors solicited employees to
 sign a petition ﬁto oustﬂ the 
union.  The Board found this constituted an unlawful solicita-
tion of employees to abandon the 
union, a ﬁclassicﬂ violation of 
Section 8(a)(1) of the Act citing 
Medo Photo Supply Corp.,  
supra, at 686.  The Supreme Court in 
Medo however dealt with a situation where the employer had agreed to wage increases 
for the employees who abandoned the union.   
Because the General Counsel™s complaint only alleges in 
conclusionary terms that the Re
spondent™s conduct interferes 
with, restrains, and coerces employees in violation [of] Section 

8(a)(1) of the Act there is some conceptual ambiguity both in 
the precise nature of the violati
on alleged and in the parties™  
argument thereon.  It is well to consider what is at issue and 

eliminate some clearly unpersuasi
ve arguments.  First, despite the language of the communication, the communication is nei-
ther attacked nor defende
d as a poll of employees.
10  The Re-
spondent contends it merely ﬁpa
ssed out instructionsﬂ to em-
ployees on how they could express their opposition to the Un-
ion, a procedure found not to violate the Act in 
Avecor, Inc., 296 NLRB 727 (1989).  I do not find the Respondent™s conduct 
                                                          
 10 The law is clear that an employ
er may not initiate a poll of em-
ployee sentiments in an attempt 
to createŠas opposed to confirmŠa 
good-faith doubt of the union™s continuing majority support among 
employees.  See, e.g., 
Allentown Mac Sales & Service v. NLRB
, 83 F.3d 
1483 (D.C. Cir. 1996);  
Thomas Industries v. NLRB
, 687 F.2d 863 ( 6th 
Cir. 1982);  
Henry Bierce Co., 307 NLRB 622 (1992).  The Respondent 
made no claim in this proceeding to
 having had a good-faith doubt of 
the Union™s majority at relevant times. 
qualifies as simple instructions
 to employees on how to repre-
sent their views to the Union as in 
Avecor
. In Avecor
 the em-
ployer provided a form letter to 
employees which could be sent 
independently by an employee, if he or she desired to do so, 
directly to the Union without the employer knowing which 
employees did or did not undert
ake the action, As the judge 
noted, at 296 NLRB 734, there was ﬁno evidence Respondent 
attempted to ascertain who used the letter.ﬂ  Finally, unlike the 
Medo case, no direct threats or pr
omises of benefits to unit 
employees accompanied the communication in the instant case. 
The allegation seems to contend that the Respondent™s ac-
tions constitute an improper solicitation of antiunion sentiments 

from employees.  As quoted above
, the General Counsel argues 
on brief the conduct: ﬁunlawfull
y solicited [employees] to 
abandon the union.ﬂ The Board noted in
 Bennington Iron 
Works, 267 NLRB 1285, 1286: ﬁIt is a settled principle that the 
Act proscribes an employer or 
its agents from soliciting support 
for an antiunion petition.ﬂ The context of the instant communi-

cation is in my view different to a degree from a direct solicita-
tion to take a certain action.  While the issue is not free from 
difficulty, I find on this record 
I need not reach the question of 
whether or not the quoted communication rises to a violation of 

the Act as a solicitationŠnot as an interrogationŠpurely be-
cause of its impetus to antiu
nion actions by employees. 
I reach this conclusion because, relying on the General 
Counsel™s further characterization on brief as quoted above that 
the conduct was also a ﬁcoercive interrogation,ﬂ the conduct 

must also be considered under the analysis in the General 
Counsel™s cited case: 
Central Management Co., 
supra.  In that case the judge, at 779, with Boar
d approval, held that the em-
ployer™s solicitation of employee
s to sign a petition to oust the union, which petition was posted where the employer™s agents 
could observe who was signing the petition, constituted coer-
cive interrogation because it put the employees in the position 
of having to make an ﬁobservable choiceﬂ in signing or not 
signing the petition.  In the instant case, the Respondent was 
soliciting employees to convey a de
sire to get rid of the Union to management itself.  
What was a violation in 
Central Man-agement, because the employees acti
ons in signing a petition 
where management could see them
 sign, is surely equally a 
violation when the solicited 
employee expressions of opposi-
tion of continued representation by the Union were to be made 

directly to the Respondent™s agent.  Accordingly, I find under 
the Board™s decision in 
Central Management Co.,
 supra, that 
the Respondent herein coercively
 interrogated its employees by 
soliciting them to make an ﬁobservable choiceﬂ respecting their 
desires to have the Union continue to represent them.  On this 
basis I sustain the allegation of the complaint that the Respon-
dent™s communication violated S
ection 8(a)(1) of the Act as a 
coercive interrogation of employees. 
7.  Summary and conclusions  
Respecting the allegation of paragraph 4 of the complaint 
that the Respondent violated Section 8(a)(1) of the Act by 
wrongfully communicating with 
its employees by electronic 
mail on October 14, 1996, I found that its communication was a 
coercive interrogation of employ
ees respecting their continuing 
support for the Union and violated
 Section 8(a)(1) of the Act. 
 PUBLIC SERVICE CO. OF OKLAHOMA (PSO) 505Respecting the allegation of paragraph 6 of the complaint 
that the Respondent wrongfully ceased deducting union dues 
from unit employees™  paychecks pursuant to voluntary written 
employee authorizations at the expiration of the contract con-
taining union dues-checkoff langua
ge in violation of Section 
8(a)(5) and (1) of the Act , I found the Respondent™s cessation 

of dues deductions did not violate the Act. 
Respecting the allegation in paragraph 6 of the complaint 
that the Respondent bargained in bad faith with the Union when 
it refused to consider union proposals which contained portions 
of language for the previous collective-bargaining agreement, I 
found that the Respondent did not violate the Act.  
Respecting the allegation in paragraph 6 of the complaint 
that the Respondent bargained in bad faith with the Union when 
it insisted as a condition of reaching any collective-bargaining 
agreement, that the Union agr
ee to language in the contract 
which would grant the Respondent unilateral control over many 
terms and conditions of union employees employment, I found 
that the Respondent in bargaining in 1996, considered as a 

whole and with a focus on the state of bargaining in December 
1996, evinced an intention to usurp the Union™s statutory right 
to bargain over changes in unit employees™  terms and condi-
tions of employment during the contract period, and in so doing 
sought to render both the Union and the represented employees 
significantly less well off in terms of statutory rights under a 
new contract than they would be without one.  I further found 
consistent with the cases cited 
infra that such bargaining vio-
lated the Respondent™s obligation to bargain in good faith with 

the Union over the terms of a new collective-bargaining agree-
ment and, therefore, violated Sec
tion 8(a)(5) and (1) of the Act.  
Respecting the allegation that
 the Respondent implemented 
portions of its last offer in December 1996 at a time when no valid impasse had been reached, I found as follows.  In conse-
quence of the Respondents bad-faith bargaining, I found that no 
impasse in bargaining occurred in 1996.  Inasmuch as there was 
no dispute that the Respondent 
implemented portions of its 
December 1996 offer to the Union in December 1996 and 
thereafter without the consent or agreement of the Union, I 
found that, as to those changes, the Respondent has further  
breached its duty to bargain in good faith in violation of Section 
8(a)(5) and (1) of the Act.  
REMEDY Having found Respondent engaged in certain unfair labor 
practices, I shall recommend that it be ordered to cease and 
desist therefrom and to take certain affirmative action necessary 
to effectuate the purposes and policies of the Act including the 
posting of a remedial notice consis
tent with the Board™s recent 
modifications to its standard remedies in
 Indian Hills Care 
Center, 321 NLRB 144 (1996). 
The Respondent argues against th
e traditional status quo ante 
remedy for the unilateral changes found herein based both on 
the alleged obduracy of the Union in bargaining and the Un-
ion™s behavior away from the tabl
e.  I have determined, infra, that the Union may not be held to have engaged in improper 
non-table bargaining conduct.  As 
to the alleged obduracy, it is 
true that essentially no progre
ss was made during the long ne-
gotiations to close the fundamental differences between the 
positions of the parties as to the shape of the new contract.  But, 
as also found above, it was the Respondent™s fundamental over-
reaching from the very start of negotiations in its efforts to 
obtain the Union™s acquiescence to waiving its rights to a role 
in establishing and negotiating 
employees terms and conditions 
of employment through the life of the new contract that was the 
cause of this failure to narrow differences rather than the Un-
ion™s inflexibility in bargaining.  Since the Respondent™s initial, 
continuing and ﬁcoreﬂ premise 
in the negotiations has been 
found improper and a violation of
 the Act herein, the Respon-
dent may not advance its own illegal conduct or the Union™s 
reaction thereto to challenge the traditional remedy to the viola-
tion found. 
The Respondent also argues that, if a status quo ante remedy 
is directed, it should be total and not simply result in the recis-
sion of portions of the currently applied working conditions 
favorable to the Respondent while retaining those favorable to 
the Union.  The Respondent argues on brief at 67: ﬁThere are 
serious questions in this conne
ction concerning the rule in 
NLRB vs. Katz
, 369 U.S. 736 (1962), and unjust enrichment.ﬂ  I 
shall leave reconsideration of
 the Supreme Court™s fountain-
head decision to higher authority. 
The remedy for the Respondent™s failure to notify the Union 
and give it an opportunity to bargain respecting the Respon-

dent™s unilateral cha
nges from the terms and conditions of unit 
employees as set forth in the ex
pired contract and maintained 
into December 1996 shall include restoration of the improperly 
changed conditions, i.e., a return to the st
atus quo ante before 
the institution of the changes in December 1996 and thereafter 
without rolling back the increas
es and improvements in wages 
and working conditions. NLRB v. Katz
, 369 U.S. 736 (1962); 
Fibreboard Paper Products Corp. v. NLRB, 379 U.S. 203 
(1964). This status quo ante shal
l be maintained by Respondent 
unless and until it has notified 
and bargained with the Union 
and reached agreement or valid 
impasse in bargaining respect-
ing a change in terms and 
conditions of employment. 
As the Board directed in 
Owens-Corning Fiberglass
, 282 
NLRB 609, 610 (1987), and Getty Refining Co
., 279 NLRB 924 (1986), I shall include a provision that the Respondent 
make unit employees whole fo
r any and losses suffered by 
them as a result of the improper changes, with interest, as set 
forth in New Horizons for the Retarded, 283 NLRB 1173 
(1987); See also Florida Steel Corp.,
 231 NLRB 651 (1977), 
and Isis Plumbing Co
., 139 NLRB 716 (1962). 
CONCLUSIONS OF LAW 
On the basis of the above findings of fact and on the entire 
record herein, I make the following conclusions of law. 
1.  The Respondent is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
2.  The International Brotherhoo
d of Electrical Workers, Lo-
cal Union 1002, AFLŒCIO is a la
bor organization within the 
meaning of Section 2(5) of the Act. 
3.  The Union represents the Respondent™s employees in the 
following unit (the Unit) which is appropriate for bargaining 

within the meaning of Section 9 of the Act: 
 All outside construction and maintenance employees who 
work on the Respondent™s property and power generation 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 506employees in operations and in
 construction and maintenance, 
excluding clerical employees,
 supervisory employees and 
guards. 
 4.  The Respondent violated Section 8(a)(1) of the Act by 
sending an electronic mail communication to its unit employees 
on October 14, 1996, soliciting employees to notify the Re-
spondent that they no longer wished to be represented by the 
Union in order to enable the Respondent to obtain an election to 
remove the Union as the unit employees™  collective-bargaining 
representative. 
5.  The Respondent violated Section 8(a)(5) and (1) of the 
Act, on and after July 1996, by
 insisting as a condition of 
reaching any collective-bargaining agreement, that the Union 
agree to language in the contract which would grant the Re-

spondent unilateral control over 
many terms and conditions of 
employment. 
6.  The Respondent violated Section 8(a)(5) and (1) of the 
Act, on and after December 1996, by implementing portions of 
its final contract offer to the 
Union without the agreement of 
the Union and at a time when the parties were not at a valid 
impasse in bargaining.   
The unfair labor practices described above are unfair labor 
practices affecting commerce within the meaning of Section 
2(2), (6), and (7) of the Act. 
[Recommended Order omitted from publication.] 
 